--------------------------------------------------------------------------------

Exhibit 10.77

[exhibit10-77x1x1.jpg]


Execution Version

  MASTER IMPLEMENTATION AND FUNDS FLOW AGREEMENT  

between

THE PARTIES LISTED IN SCHEDULE 1

--------------------------------------------------------------------------------

     d

CONTENTS

1. DEFINITIONS AND INTERPRETATION 2 2. CONDITIONS 18 3. APPOINTMENT OF
DESIGNATED REPRESENTATIVES/CP SATISFACTION LETTERS 19 4. APPOINTMENT OF FUNDS
FLOW BANK 19 5. ESCROW 20 6. PRE-CLOSING MEETINGS 21 7. FUNDING OF FUNDS FLOW
BANK ACCOUNTS/EXISTING BONDHOLDER DISTRIBUTION INSTRUCTION 21  8. FLOW OF FUNDS
AND TRANSACTION STEPS 22 9. TRANSACTION STEPS 24 10. IMPLEMENTATION/TIMING 30
11. INDEMNIFICATION 30 12. FUNDS FLOW BANK ACCOUNTS 31 13. CONFIDENTIALITY 31
14. GENERAL 33 15. NOTICES AND DOMICILIA 35 SCHEDULE 1 PARTIES TO THIS AGREEMENT
47 SCHEDULE 2 M5 49 SCHEDULE 3 FUNDS FLOW BANK ACCOUNTS AND BANK ACCOUNTS 50
SCHEDULE 4 DESIGNATED REPRESENTATIVES 54 SCHEDULE 5 ADDRESSES AND DETAILS 55
SCHEDULE 6 ESCROW DOCUMENTS DELIVERY CONFIRMATION 61 SCHEDULE 7 ESCROW AGENT
CONFIRMATION 62 SCHEDULE 8 FUNDS FLOW BANK PRE-CLOSING STEP 2 CONFIRMATION 63
SCHEDULE 9 FUNDS FLOW BANK PRE-CLOSING STEP 3 CONFIRMATION 64 SCHEDULE 10
CLOSING CONFIRMATION 65 SCHEDULE 11 FORM OF CP SATISFACTION LETTER 66 SCHEDULE
12 FUNDS FLOW BANK PAYMENTS SCHEDULE 67 SCHEDULE 13 TRANSACTION DOCUMENTS
EXECUTION CONFIRMATION 68


--------------------------------------------------------------------------------


PARTIES:

This Agreement is made between the Parties listed in Schedule 1.

WHEREAS

A.

Each of the Parties is a party to certain of the Transaction Documents.

    B.

The Parties have agreed to enter into this Agreement to regulate the
implementation of the transactions contemplated in the Transaction Documents and
the flow of funds under the Transaction Documents.

    C.

In terms of this Agreement, the Conditions must be satisfied by no later than
the relevant dates set out in clauses 2.1, the Escrow Documents must be
delivered by the relevant Parties to the Escrow Agent by no later than 26 July
2017, the relevant Parties (other than ICBC and Nedbank) must pay their
subscription and other amounts to the Funds Flow Bank by no later than 28 July
2017, ICBC must pay the Cash Portion New ICBC Loan to the Funds Flow Bank by no
later than 31 July 2017, Nedbank must pay an amount equal to the SPV3 Loan to
the Funds Flow Bank by no later than 31 July 2017, the First Pre- Closing
Meeting is to be held on 27 July 2017, the Second Pre-Closing Meeting is to be
held on 31 July 2017, and Closing is to commence on the Implementation Date.

IT IS AGREED AS FOLLOWS:

1.

DEFINITIONS AND INTERPRETATION


1.1

Definitions

   

For the purposes of this Agreement and the preamble above, unless the context
requires otherwise:


1.1.1

3C Residual Shares means the 641 shares in the issued share capital of Cell C
beneficially held by 3C on the Signature Date;

    1.1.2

3C SPV1 Shares means all of the shares in the issued share capital of SPV1
beneficially held by 3C;

    1.1.3

3C SPV2 Shares means all of the shares in the issued share capital of SPV2
beneficially held by 3C;

    1.1.4

3C SPV3 Shares means all of the shares in the issued share capital of SPV3
beneficially held by 3C;

    1.1.5

3C (SPV1) Pledge and Cession in Security means the pledge and cession in
security agreement dated on or about the Signature Date in terms of which 3C
pledges the 3C SPV1 Shares in favour of TMF (in its capacity as creditor in
respect of the Parallel Obligations (as defined in that agreement);

    1.1.6

3C (SPV2) Pledge and Cession in Security means the pledge and cession in
security agreement dated on or about the Signature Date in terms of which 3C
pledges the 3C SPV2 Shares in favour of ICBC (in its capacity as creditor in
respect of the Parallel Obligations (as defined in that agreement);

    1.1.7

3C (SPV3) Pledge and Cession in Security means the pledge and cession in
security agreement dated on or about the Signature Date in terms of which 3C
pledges the 3C SPV3 Shares in favour of Nedbank;

    1.1.8

Affiliate means, in relation to any person, a subsidiary of that person or a
holding company of that person or any other subsidiary of that holding company;

    1.1.9

Agreement means this master implementation and funds flow agreement and its
Schedules;

- 2 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.10

Amendment and Restatement Agreement means the amendment and restatement
agreement dated on or about the Signature Date between, inter alia, Cell C, the
Subsidiaries and the Security SPV amending certain Original Documents (as
defined in that agreement);

    1.1.11

Arrangement means the arrangement in terms of section 155 of the Companies Act
proposed by Cell C and approved by the Existing Bondholders;

    1.1.12

Average Trade Rate means the average of the spot rates for exchange between: ZAR
and USD; and ZAR and EUR (as the case may be), obtained by the Nedbank in
trading, on behalf of Cell C, equal amounts of ZAR for USD, and equal amounts of
ZAR for EUR (as the case may be) through a process agreed to between Cell C, CDB
and ICBC;

    1.1.13  

Bank Accounts means: 


1.1.13.1

the BLT Bank Account;

    1.1.13.2

the CDB Bank Account;

    1.1.13.3

the DBSA Bank Account;

    1.1.13.4

the Existing Paying Agent Bank Account;

    1.1.13.5

the ICBC Bank Account;

    1.1.13.6

the Net1 Bank Account;

    1.1.13.7

OTL Bank Account;

    1.1.13.8

OTSA Bank Account; and

    1.1.13.9

the SPV2 DSRA Bank Accounts,

in each case as set out in Schedule 3;

1.1.14

BLT EGM CP means the Transaction Documents Condition set out in clause 3.1.3 of
the Equity Implementation Agreement;

    1.1.15

BLT EGM CP Satisfaction Letter means the letter to be delivered by the BLT
Designated Representative to the Escrow Agent and Cell C in terms of clause 3.4
confirming that the BLT EGM CP has been fulfilled in terms of the Equity
Implementation Agreement;

    1.1.16

BLT Subscription Agreement means the subscription agreement between Cell C and
BLT pertaining to the subscription by BLT for the BLT Subscription Shares dated
on or about the 19 June 2017;

    1.1.17

BLT Subscription Price means the BLT Subscription Price as defined in the BLT
Subscription Agreement;

    1.1.18

BLT Subscription Shares means the BLT Subscription Shares as defined in the BLT
Subscription Agreement;

    1.1.19

Bondholder Documents means:


1.1.19.1

in respect of the Cell C Bonds:


1.1.19.1.1

the Cell C Bonds Trust Deed;

    1.1.19.1.2

the Cell C Bonds Paying Agency Agreement;

- 3 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.19.2

in respect of the SPV1 Bonds:


1.1.19.2.1

the SPV1 Bonds Trust Deed; and

    1.1.19.2.2

the SPV1 Bonds Paying Agency Agreement;


1.1.20

Bondholder Interest Payment Amount means the Interest Payment Amount as defined
in the Bondholder Repayment and Interest Payment Agreement;

    1.1.21

Bondholder Repayment Amount means the Repayment Amount as defined in the
Bondholder Repayment and Interest Payment Agreement;

    1.1.22

Bondholder Repayment and Interest Payment Agreement means the repayment and
interest payment agreement between Cell C, the Existing Paying Agent and SPV1
dated on or about the Signature Date;

    1.1.23

BONY Side Letter means the letter between BONY and Cell C in the form agreed as
between BONY and Cell C;

    1.1.24

Business Day means any day (other than a Saturday or Sunday) on which the banks
are open for general business in Johannesburg, London, Hong Kong, New York and
Beijing;

    1.1.25

Buyback Price means ZAR17,095.47;

    1.1.26

Buyback Resolutions means the board resolutions of each of Cell C and 3C setting
out the terms of the acquisition by Cell C from 3C of the 3C Residual Shares;

    1.1.27

Cash Portion New ICBC Loan means ZAR953,948,967.99 (being a portion of the New
ICBC Loan);

    1.1.28

CDB Documents means:


1.1.28.1

the CDB Facility Agreement; and

    1.1.28.2

any other Finance Document (as defined in the CDB Facility Agreement);


1.1.29

CDB Existing Debt means the amounts owing by Cell C to CDB under the Original
CDB Finance Documents;

    1.1.30

CDB Facility Agreement means the amendment, restatement, termination and
accession agreement relating to a facility agreement between Cell C as borrower,
Cell C SP, Cell C Tower and Cell C Property as original subsidiary guarantors
and China Development Bank as arranger, original lender and facility agent dated
on or about the Signature Date;

    1.1.31

CDB Interest Payment Amounts means the CDB Interest Payment Amounts as defined
in the SPV2 Repayment and Interest Payment Agreement and as set out in the CDB
Payment Notices;

    1.1.32

CDB Payment Notices means the pack of payment, prepayment, fee payment and other
notices in respect of the Original CDB Finance Documents as agreed between CDB
and Cell C;

    1.1.33

CDB Repayment Amount means the CDB Repayment Amount as defined in the SPV2
Repayment and Interest Payment Agreement and as set out in more detail in the
CDB Payment Notices;

    1.1.34

CDB SPV2 Fee means the fee payable to CDB in terms of the SPV2 Fee Letter;

    1.1.35

Cell C Bonds means the USD denominated 8.625% First Priority Senior Secured
Notes due 2020 of Cell C issued pursuant to the Arrangement and in accordance
with the relevant Bondholder Documents on or about the Implementation Date;

- 4 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.36

Cell C Bonds Trust Deed means the trust deed between Cell C and BoNY in respect
of the Cell C Bonds dated on or about the Implementation Date;

    1.1.37

Cell C MOI means the memorandum of incorporation of Cell C to be adopted on or
prior to the Implementation Date, a copy of which is attached to the
Shareholders Agreement;

    1.1.38

Cell C/CDB Letter of Direction means the letter of direction from Cell C to CDB
dated on or about the Signature Date;

    1.1.39

Cell C/ICBC Letter of Direction means the letter of direction from Cell C to
ICBC dated on or about the Signature Date;

    1.1.40

Cell C Registered Global Bond means the registered global bond representing the
Cell C Bonds;

    1.1.41

Cell C Bonds Paying Agency Agreement means paying agency agreement between Cell
C and BoNY, the Principal Paying Agent and Registrar dated on or about the
Implementation Date;

    1.1.42

Cell C Service Provider Loan means a loan in the sum of ZAR2,500,000,000 made
available by Cell C to Cell C SP pursuant to clause 9.3.4.3 on such terms as
Cell C and Cell C SP may agree;

    1.1.43

Cession and Pledge in Security Agreement means the cession and pledge in
security agreement dated 26 March 2013 between Cell C as pledgor and the
Security SPV as pledgee in respect of the pledge by Cell C of all of the issued
and paid up shares of each of the Subsidiaries and the cession of its rights and
interests to such shares to the Security SPV, as amended and restated in
accordance with the Amendment and Restatement Agreement effective from the
Implementation Date;

    1.1.44

Cession in Security Agreements means, collectively:


1.1.44.1

the cession in security agreement dated 26 March 2013 between Cell C (as cedent)
and the Security SPV (as cessionary) in respect of the cession by Cell C of all
of its rights and interests to, inter alia, certain licences, certain commercial
agreements and other Ceded Rights (as defined in that agreement) to the Security
SPV;

    1.1.44.2

the cession in security agreement dated 26 March 2013 between Cell C Property
(as cedent) and the Security SPV (as cessionary) in respect of the cession by
Cell C Property of all of its rights and interests to, inter alia, certain Ceded
Rights (as defined in that agreement) to the Security SPV;

    1.1.44.3

the cession in security agreement dated 26 March 2013 between Cell C SP (as
cedent) and the Security SPV (as cessionary) in respect of the cession by Cell C
SP of all of its rights and interests to, inter alia, certain Ceded Rights (as
defined in that agreement) to the Security SPV; and

    1.1.44.4

the cession in security agreement dated 26 March 2013 between Cell C Tower (as
cedent) and the Security SPV (as cessionary) in respect of the cession by Cell C
Tower of all of its rights and interests to, inter alia, certain Ceded Rights
(as defined in that agreement) to the Security SPV,

in each instance, as amended and restated in accordance with the Amendment and
Restatement Agreement effective from the Implementation Date;

1.1.45

Closing means completion of all the matters envisaged in clause 9;

    1.1.46

Closing Date means the Implementation Date;

    1.1.47

Companies Act means the Companies Act 71 of 2008, as amended;

- 5 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.48

Conditions means the conditions precedent set out in clause 2.1;

    1.1.49

Counter-Indemnity Agreement means the counter-indemnity agreement dated 26 March
2013 between Cell C, the Subsidiaries and the Security SPV, as amended and
restated in accordance with the Amendment and Restatement Agreement effective
from the Implementation Date;

    1.1.50

CP Satisfaction Letter means the letter to be delivered to the Escrow Agent and
Cell C in terms of clause 3.3 confirming that the relevant Transaction Documents
Conditions (other than the BLT EGM CP, as applicable) referred to in such letter
have been fulfilled or waived in terms of the relevant Transaction Documents, in
substantially the form set out in Schedule 11;

    1.1.51

Creditors means collectively, the Existing Bondholders, CDB, ICBC, Nedbank and
DBSA;

    1.1.52

DBSA Amended and Restated Loan Agreement means the amended and restated loan
agreement between Cell C and DBSA dated on or about the Signature Date;

    1.1.53

DBSA Cash Settlement Amount means the Cash Settlement Amount as defined in the
DBSA Amended and Restated Loan Agreement;

    1.1.54

DBSA Documents means:


1.1.54.1

the DBSA Amended and Restated Loan Agreement; and

    1.1.54.2

any other Finance Document (as defined in the DBSA Amended and Restated Loan
Agreement);


1.1.55

DBSA Interest Payment Amount means the Interest Payment Amount as defined in the
DBSA Amended and Restated Loan Agreement;

    1.1.56

Default means a default and/or event of default howsoever defined in each of the
Original Finance Documents, the New Finance Documents, the SPV2 Facilities
Agreement and/or the SPV3 Facility Agreement;

    1.1.57

Designated Representative means the designated representative of each Party set
out in Schedule 4;

    1.1.58

Equity Documents means:


1.1.58.1

the 3C Buyback Agreement;

    1.1.58.2

the BLT Subscription Agreement;

    1.1.58.3

the Cell C MOI;

    1.1.58.4

the Equity Implementation Agreement;

    1.1.58.5

the M5 Subscription Agreement;

    1.1.58.6

the MS15 Subscription Agreement;

    1.1.58.7

the Net1 Subscription Agreement;

    1.1.58.8

the Shareholders Agreement; and

    1.1.58.9

the SPV Subscription Agreements;

- 6 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.59

Equity Implementation Agreement means the equity implementation agreement
between Cell C, 3C, BLT, Net1, M5, MS15, SPV1, SPV2, and SPV3 dated on or about
19 June 2017, pertaining to the implementation of the Equity Restructuring;

    1.1.60

Equity Restructuring means the equity restructuring of Cell C as detailed in the
Equity Documents resulting in the Post-Recapitalisation Group Structure, and
which is to be implemented in accordance with the terms of this Agreement;

    1.1.61

Escrow Documents means each document or instrument which a Party is obliged to
deliver for the purposes of completion or implementation of each Transaction
Step to which that Party is a party, including (for the avoidance of doubt) in
terms of each Transaction Document to which that Party is a party;

    1.1.62

Existing Bondholders means the beneficial holders of the Existing Bonds;

    1.1.63

Existing Bondholder Distribution Instruction means the irrevocable distribution
instruction provided by Cell C to the Funds Flow Bank setting out the details
for the payment of the Bondholder Repayment Amount and the Bondholder Interest
Payment Amount to the account of the Existing Paying Agent specified therein;

    1.1.64

Existing Bonds means the EUR400,000,000 8.625% first priority senior secured
notes due 2018 issued by Cell C under the Existing Bond Documents;

    1.1.65

Existing Bond Documents means the indenture, dated as of July 13, 2005, as
amended and/or supplemented from time to time in terms of which the Existing
Bonds were issued to the Existing Bondholders;

    1.1.66

Existing Paying Agent means The Bank of New York Mellon, in its capacity as
paying agent under the Existing Bond Documents;

    1.1.67

Failure Date as defined in clause 2.3;

    1.1.68

First Pre-Closing Meeting means the meeting referred to in clause 6.1;

    1.1.69

Funds Flow Bank Accounts means:


1.1.69.1

the BLT Funds Flow Bank Account;

    1.1.69.2

the Cell C Funds Flow Bank Account;

    1.1.69.3

the Cell C SP Funds Flow Bank Account;

    1.1.69.4

the Net1 Funds Flow Bank Account; and

    1.1.69.5

the SPV3 Funds Flow Bank Account,

in each case as set out in Schedule 3;

1.1.70

Funds Flow Bank Fee Letter means the fee letter from the Funds Flow Bank to Cell
C dated on or about the Signature Date;

    1.1.71

Funds Flow Bank Payments Schedule means Schedule 12, which sets out all payments
required to be made by the Funds Flow Bank on the Implementation Date in terms
of clause 9;

    1.1.72

General Notarial Bonds means, collectively:


1.1.72.1

the general notarial bond registered by Cell C in favour of the Security SPV
under number BN14720/2013;

- 7 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.72.2

the general notarial bond registered by Cell C SP in favour of the Security SPV
under number BN97250/2005;

    1.1.72.3

the general notarial bond registered by Cell C Property in favour of the
Security SPV under number BN97249/2005; and

    1.1.72.4

the general notarial bond registered by Cell C Tower in favour of the Security
SPV under number BN39291/2010;


1.1.73

ICBC Documents means:


1.1.73.1

the ICBC Facility Agreement; and

    1.1.73.2

any other Finance Document (as defined in the ICBC Facility Agreement);


1.1.74

ICBC Existing Debt means amounts owing by Cell C to ICBC under the Original ICBC
Finance Documents;

    1.1.75

ICBC Facility Agreement means the facility agreement between Cell C as borrower,
Cell C SP, Cell C Tower and Cell C Property as original subsidiary guarantors
and Industrial and Commercial Bank of China Limited as arranger, original lender
and facility agent dated on or about the Signature Date;

    1.1.76

ICBC Interest Payment Amounts means the ICBC Interest Payment Amounts as defined
in the SPV2 Repayment and Interest Payment Agreement and as set out in more
detail in the ICBC Payment Notices;

    1.1.77

ICBC Payment Notices means the pack of payment, prepayment, fee payment and
other notices in respect of the Original ICBC Finance Documents as agreed
between ICBC and Cell C;

    1.1.78

ICBC Repayment Amount means the ICBC Repayment Amount as defined in the SPV2
Repayment and Interest Payment Agreement and as set out in more detail in the
ICBC Payment Notices;

    1.1.79

ICBC SPV2 Fee means the fee payable to CDB in terms of the SPV2 Fee Letter;

    1.1.80

Implementation Date means 1 August 2017;

    1.1.81

Intercreditor Agreement means the intercreditor agreement dated on or about
March 2013, as amended and restated in accordance with an amendment and
restatement agreement in respect of the Intercreditor Agreement effective from
the Implementation Date, between, inter alia, Cell C, CDB, ICBC, DBSA, Nedbank
and the Bank of New York Mellon;

    1.1.82

Liquidity Undertaking Agreement means the liquidity undertaking agreement
between Blue Label Telecoms Limited, BLT, SPV2, CDB and ICBC pertaining to the
liquidity support to be provided to SPV2 dated on or about the Signature Date;

    1.1.83

M1 Pledge and Cession in Security means the pledge and cession in security dated
on or about the Signature Date in terms of which José Guilherme Vieira Dos
Santos pledges the Shares (as defined in that agreement) in favour of ICBC (in
its capacity as creditor in respect of the Parallel Obligations (as defined in
that agreement);

    1.1.84

M5 Pledge and Cession in Security means the pledge and cession in security dated
on or about the Signature Date in terms of which each of the members of M5
pledges the M5 Subscription Shares in favour of ICBC (in its capacity as
creditor in respect of the Parallel Obligations (as defined in that agreement);

    1.1.85

M5 Subscription Agreement means the subscription agreement between Cell C and M5
pertaining to the subscription by M5 for the M5 Subscription Shares dated on or
about 19 June 2017;

- 8 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.86

M5 Subscription Price means the M5 Subscription Price as defined in the M5
Subscription Agreement;

    1.1.87

M5 Subscription Shares means the M5 Subscription Shares as defined in the M5
Subscription Agreement;

    1.1.88

MS15 Pledge and Cession in Security means the pledge and cession in security
dated on or about the Signature Date in terms of which MS15 pledges the MS15
Subscription Shares in favour of ICBC (in its capacity as creditor in respect of
the Parallel Obligations (as defined in that agreement);

    1.1.89

MS15 Subscription Agreement means the subscription agreement between Cell C and
MS15 pertaining to the subscription by MS15 for the MS15 Subscription Shares,
dated on or about 19 June 2017;

    1.1.90

MS15 Subscription Price means the MS15 Subscription Price as defined in the MS15
Subscription Agreement;

    1.1.91

MS15 Subscription Shares means the MS15 Subscription Shares as defined in the
MS15 Subscription Agreement;

    1.1.92

Nedbank Documents means, collectively:


1.1.92.1

the term facility agreement between Cell C and Nedbank dated on or about the
Signature Date; and

    1.1.92.2

any other Finance Document (as defined in the agreement referred to in clause
1.1.92.1);


1.1.93

Nedbank Existing Debt means amounts owing by Cell C to Nedbank under the
Original Nedbank Facilities Agreement;

    1.1.94

Nedbank Interest Payment Amount as defined in the Nedbank Repayment and Interest
Payment Agreement;

    1.1.95

Nedbank Repayment Amount as defined in the Nedbank Repayment and Interest
Payment Agreement;

    1.1.96

Nedbank Repayment and Interest Payment Agreement means the repayment and
interest payment agreement between Cell C, Nedbank and SPV3 dated on or about
the Signature Date;

    1.1.97

Nedbank Suspense Account means the Nedbank Suspense Account as set out in
Schedule 3;

    1.1.98

Net1 Subscription Agreement means the subscription agreement between Cell C and
Net1 pertaining to the subscription by Net1 for the Net1 Subscription Shares,
dated on or about 19 June 2017;

    1.1.99

Net1 Subscription Price means the Net1 Subscription Price as defined in the Net1
Subscription Agreement;

    1.1.100

Net1 Subscription Shares means the Net1 Subscription Shares as defined in the
Net1 Subscription Agreement;

    1.1.101

New ICBC Loan means the loan made available to Cell C by ICBC under and in terms
of the ICBC Documents;

    1.1.102

New Nedbank Loan means the loan made available by Nedbank to Cell C under and in
terms of the Nedbank Documents;

    1.1.103

New Finance Documents means, collectively:


1.1.103.1 the Amendment and Restatement Agreement;     1.1.103.2 the Bondholder
Documents;     1.1.103.3 the BONY Side Letter;     1.1.103.4 the CDB Documents;

- 9 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.103.5 the Counter-Indemnity Agreement;     1.1.103.6 the DBSA Documents;    
1.1.103.7 the ICBC Documents;     1.1.103.8 the Intercreditor Agreement;    
1.1.103.9 the Nedbank Documents;     1.1.103.10 Repayment and Interest Payment
Agreements; and     1.1.103.11 the Security SPV Documents;


1.1.104 New Security Documents means, collectively:


1.1.104.1 the Cession in Security Agreements;     1.1.104.2 the General Notarial
Bonds;     1.1.104.3 the Cession and Pledge in Security Agreement;     1.1.104.4
the Special Notarial Bond; and     1.1.104.5 the Trade Mark Security Agreement;


1.1.105 Original CDB Finance Documents means, collectively:


1.1.105.1

the €240,000,000 term facility made available to Cell C pursuant to a facility
agreement dated 24 August 2010, as amended and restated on 29 June 2011, 27
September 2011 and 31 December 2012, and entered into between Cell C as borrower
and CDB as arranger, agent and original lender;

 



1.1.105.2

the $360,000,000 term facility made available to Cell C pursuant to a facility
agreement dated 29 June 2011, as amended and restated on 27 September 2011 and
31 December 2012, and entered into between Cell C as borrower and CDB as
arranger, agent and original lender; and

 



1.1.105.3

the $131,000,000 term facility made available to Cell C pursuant to a facility
agreement dated 28 December 2015 and entered into among Cell C as borrower, its
subsidiaries named therein as guarantors and CDB as arranger, agent and original
lender;


1.1.106

Original DBSA Facilities Agreement means the ZAR325,000,000 loan agreement dated
20 December 2012 between, inter alia, Cell C and DBSA;

 



1.1.107

Original Finance Documents means the Original CDB Finance Documents, the
Original ICBC Finance Documents, the Original Nedbank Facilities Agreement, the
Original DBSA Facilities Agreement and all related finance documents in
connection thereto;

 



1.1.108

Original ICBC Finance Documents means, collectively:


1.1.108.1

the $197,000,000 term facility made available to Cell C pursuant to a facility
agreement dated 16 June 2014, as amended and restated on 10 July 2015, and
entered into among Cell C as borrower, its subsidiaries named therein as
guarantors and ICBC as arranger, agent and original lender; and

- 10 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.108.2

the $240,000,000 term facility and the ZAR1,300,000,000 term facility, both made
available to Cell C pursuant to the facilities agreement dated 18 June 2015 and
entered into among Cell C as borrower, its subsidiaries named therein as
guarantors and ICBC as arranger, agent and original lender;


1.1.109

Original Nedbank Facilities Agreement means the term and revolving credit
facilities agreement dated 20 December 2012 between Nedbank, Cell C, Cell C
Property, Cell C SP and Cell C Tower as amended and restated by an amendment and
restatement agreement dated 30 April 2015;


1.1.110 OTL Documents means:


1.1.110.1 the OTL Residual Value Realisation, Recapitalisation Support and
Release Agreement;     1.1.110.2 the OTL Release Deed;     1.1.110.3 the OTSA
Share Sale and Purchase Agreement;


1.1.111 OTL Release Deed means the OTL release deed between, inter alia, Cell C,
OTL and the Creditors, dated on or about the Signature Date pertaining to the
release of certain security;     1.1.112 OTL Residual Value Realisation,
Recapitalisation Support and Release Agreement means the OTL residual value
realisation, recapitalisation and release agreement between, inter alia, Cell C,
OTL, BLT, the SPVs and the Creditors, dated on or about the Signature Date
pertaining to the realisation of certain assets of OTL;     1.1.113 OTL Security
means the OTL Security as defined in the OTL Residual Value Realisation,
Recapitalisation Support and Release Deed;     1.1.114 OTSA Share Sale and
Purchase Agreement means the agreement between OTSAH, MS15 and OTSA pertaining
to the sale by OTSAH to MS15 of the OTSA Shares, dated on or about the Signature
Date;     1.1.115 OTSA Shares means 49% of the entire issued share capital of
OTSA;     1.1.116 OTSA Shares Price means ZAR10;     1.1.117 Parties means the
parties to this Agreement (excluding BoNY for these purposes), and Party shall
be a reference to any one of them, as the context may require;     1.1.118
Paying Agent means the Bank of New York Mellon, London Branch, in its capacity
as Paying Agent under the Existing Bond Documents;     1.1.119 Pre-Closing Step
1 as defined in clause 5.2;     1.1.120 Pre-Closing Step 2 as defined in clause
7.3;     1.1.121 Pre-Closing Step 3 as defined in clause 7.5;     1.1.122
Principal Paying Agent means The Bank of New York Mellon, London Branch;    
1.1.123 Recapitalisation Transaction means the transactions contemplated in the
Transaction Documents;     1.1.124 Registrar means The Bank of New York Mellon
SA/NV, Luxembourg Branch;     1.1.125 Repayment and Interest Payment Agreements
means, collectively:


1.1.125.1 the Bondholder Repayment and Interest Payment Agreement;

- 11 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.125.2 the SPV2 Repayment and Interest Payment Agreement; and     1.1.125.3
the Nedbank Repayment and Interest Payment Agreement;


1.1.126

Resale of Airtime Agreement means the resale of airtime agreement between Cell C
SP and BLT pertaining to the resale of airtime stock by Cell C SP to BLT, dated
on or about the Signature Date;

    1.1.127

Return of Airtime Agreement means the return of airtime agreement between, inter
alia, Cell C SP and BLT pertaining to the return of airtime stock by BLT to Cell
C SP, dated on or about the Signature Date;

    1.1.128

Second Pre-Closing Meeting as defined in clause 6.1;

    1.1.129

Security SPV Documents means the SPV Guarantee and the SPV Management Agreement;

    1.1.130

Shareholders Agreement means the shareholders agreement between Cell C, BLT,
Net1, MS15, M5, SPV1, SPV2 and SPV3 dated on or about 19 June 2017;

    1.1.131

Signature Date means the date on which this Agreement is signed by the Party
signing last in time;

    1.1.132

Special Notarial Bond means the special notarial bond dated on or about the
Signature Date in terms of which Cell C grants a Security Interest (as defined
in that bond) over its specified movable assets in favour of the Security SPV
(for and on behalf of each Secured Party (as defined in that bond)) as security
for its obligations under, amongst others, the Counter-Indemnity Agreement;

    1.1.133

Specified Bondholder Documents means:


1.1.133.1 the Cell C Bonds Trust Deed;     1.1.133.2 the Cell C Bonds Paying
Agency Agreement;     1.1.133.3 the Cell C Registered Global Bond     1.1.133.4
the SPV1 Bonds Trust Deed;     1.1.133.5 the SPV1 Bonds Paying Agency Agreement;
and     1.1.133.6 the SPV1 Registered Global Bond;


1.1.134 Specified Pre-implementation Documents means:


1.1.134.1 any CDB Payment Notice;     1.1.134.2 any ICBC Payment Notice;    
1.1.134.3 any Utilisation Request (as defined in the ICBC Facility Agreement)
under the ICBC Facility Agreement; and     1.1.134.4 any Utilisation Request (as
defined in the Nedbank Facility Agreement) under the Nedbank Facility Agreement;


1.1.135

SPVs means collectively, SPV1, SPV2 and SPV3;

 



1.1.136

SPV Guarantee means the SPV Guarantee as defined in the Intercreditor Agreement;

 



1.1.137

SPV Management Agreement means the management agreement dated on or about 27
March 2013 between the GMG Trust Company (SA) Proprietary Limited and the
Security SPV, as amended on or about the Implementation Date;

- 12 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.138

SPV Subscription Agreements means, collectively, the SPV1 Subscription
Agreement, the SPV2 Subscription Agreement and the SPV3 Subscription Agreement;

 



1.1.139

SPV1 Bonds means the USD denominated 8.625% Notes due 2022 of SPV1 issued
pursuant to the Arrangement and in accordance with the relevant Bondholder
Documents on or about the Implementation Date;

 



1.1.140

SPV1 Bonds Fees means any costs, fees and expenses related to the administration
of the SPV1 Bonds incurred up to and including on the Implementation Date
(including, but not limited to, the issuing and listing of the SPV1 Bonds) to be
paid by Cell C on behalf of SPV1, as reflected in an invoice submitted by SPV1
to Cell C by no later than 28 July 2017;

 



1.1.141

SPV1 Bonds Paying Agency Agreement means the paying agency agreement between
Cell C and BoNY, the Principal Paying Agent and Registrar, dated on or about the
Implementation Date;

 



1.1.142

SPV1 Bonds Trust Deed means the trust deed between SPV1 and the BoNY, dated on
or about the Implementation Date;

 



1.1.143

SPV1 Cession in Security means the cession in security agreement dated on or
about the Signature Date in terms of which SPV1 cedes the Secured Asset (as
defined in that agreement) to TMF (in its capacity as creditor in respect of the
Parallel Obligations (as defined in that agreement);

 



1.1.144

SPV1 Documents means, collectively:


1.1.144.1

the relevant Bondholder Documents; and

 

 

1.1.144.2

the SPV1 Security Documents;


1.1.145

SPV1 Loan Assumption Amount means the SPV1 Assumption Amount as defined in the
Bondholder Repayment and Interest Payment Agreement;

  1.1.146

SPV1 Pledge and Cession in Security means the pledge and cession in security
agreement dated on or about the Signature Date in terms of which SPV1 pledges
the SPV1 Subscription Shares in favour of TMF (in its capacity as creditor in
respect of the Parallel Obligations (as defined in that agreement));

  1.1.147

SPV1 Registered Global Bond means the registered global bond representing the
SPV1 Bonds;

  1.1.148

SPV1 Security Documents means, collectively:


1.1.148.1

the SPV1 Pledge and Cession in Security;

 

 

1.1.148.2

the 3C (SPV1) Pledge and Cession in Security; and

 

 

1.1.148.3

the SPV1 Cession in Security;


1.1.149

SPV1 Subscription Agreement means the subscription agreement between Cell C and
SPV1 pertaining to the subscription by SPV1 for the SPV1 Subscription Shares,
dated on or about 19 June 2017;

 



1.1.150

SPV1 Subscription Price means the SPV1 Subscription Price as defined in the SPV1
Subscription Agreement;

 



1.1.151

SPV1 Subscription Shares means the SPV1 Subscription Shares as defined in the
SPV1 Subscription Agreement;

 



1.1.152

SPV2 Cession in Security means the cession in security agreement dated on or
about the Signature Date in terms of which SPV2 cedes the Secured Asset (as
defined in that agreement) to ICBC (in its capacity as creditor in respect of
the Parallel Obligations (as defined in that agreement));

- 13 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.153 SPV2 Documents means, collectively:


1.1.153.1 the SPV2 Facilities Agreement;     1.1.153.2 the SPV2 Security
Documents; and     1.1.153.3 the Liquidity Undertaking Agreement;


1.1.154

SPV2 Facilities Agreement means the facilities agreement dated on or about the
Signature Date between, inter alia, SPV2, CDB as (arranger, original lender and
agent) and ICBC (as arranger, original lender and security agent);

 



1.1.155

SPV2 Fee Letter means any letter or letters entered into by reference to the
relevant SPV2 Documents between CDB, ICBC and Cell C (as applicable) setting out
the 1.25% arrangement fee pursuant to the SPV2 Loan;

 



1.1.156

SPV2 Letters of Direction means the letters of direction from SPV2 to each of
CDB and ICBC dated on or about the Signature Date;

 



1.1.157

SPV2 Loan means, collectively:


1.1.157.1 the loan made available to SPV2 by CDB under and in terms of the SPV2
Facilities Agreement; and     1.1.157.2 the loan made available to SPV2 by ICBC
under and in terms of the SPV2 Facilities Agreement;


1.1.158 SPV2 Loan Assumption Amount means the SPV2 Loan Assumption Amount as
defined in the SPV2 Repayment and Interest Payment Agreement;     1.1.159 SPV2
Pledge and Cession in Security means the pledge and cession in security
agreement dated on or about the Signature Date in terms of which SPV2 pledges
the SPV2 Subscription Shares in favour of ICBC in its capacity as creditor in
respect of the Parallel Obligations (as defined in that agreement);     1.1.160
SPV2 Repayment and Interest Payment Agreement means the repayment and interest
payment agreement between Cell C and SPV2 dated on or about the Signature Date;
    1.1.161 SPV2 Security Documents means, collectively:


1.1.161.1 the M1 Pledge and Cession in Security;     1.1.161.2 the M5 Pledge and
Cession in Security;     1.1.161.3 the MS15 Pledge and Cession in Security;    
1.1.161.4 the SPV2 Pledge and Cession in Security;     1.1.161.5 the 3C (SPV2)
Pledge and Cession in Security; and     1.1.161.6 the SPV2 Cession in Security;


1.1.162 SPV2 Subscription Agreement means the subscription agreement between
Cell C and SPV2 pertaining to the subscription by SPV2 for the SPV2 Subscription
Shares, dated on or about 19 June 2017;     1.1.163 SPV2 Subscription Price
means the SPV2 Subscription Price as defined in the SPV2 Subscription Agreement;
    1.1.164 SPV2 Subscription Shares means the SPV2 Subscription Shares as
defined in the SPV2 Subscription Agreement;

- 14 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.165

SPV3 A&O Fees means the costs, expenses and legal fees owing to Allen & Overy
(South Africa) LLP by Cell C (being a total amount not exceeding ZAR3,363,000
(including VAT)) in connection with the negotiation, drafting, preparation and
implementation of the SPV3 Documents, as reflected in an invoice submitted by
Allen & Overy (South Africa) LLP to Cell C by no later than 28 July 2017;

 



1.1.166

SPV3 Cession in Security means the cession in security agreement dated on or
about the Signature Date in terms of which SPV3 cedes the Secured Asset (as
defined in that agreement) to Nedbank;


1.1.167 SPV3 Documents means:


1.1.167.1 the SPV3 Facility Agreement; and     1.1.167.2 the SPV3 Security
Documents;


1.1.168 SPV3 Facility Agreement means the term loan facility agreement dated on
or about the Signature Date between SPV3 and Nedbank (as facility agent,
arranger and original lender);     1.1.169 SPV3 Loan means the loan made
available to SPV3 by Nedbank under and in terms of the SPV3 Facility Agreement;
    1.1.170 SPV3 Security Documents means, collectively:


1.1.170.1 the SPV3 Pledge and Cession in Security;     1.1.170.2 the 3C (SPV3)
Pledge and Cession in Security; and     1.1.170.3 the SPV3 Cession in Security;


1.1.171

SPV3 Pledge and Cession in Security means the pledge and cession in security
agreement dated on or about the Signature Date in terms of which SPV3 pledges
the SPV3 Subscription Shares in favour of Nedbank;

    1.1.172

SPV3 Subscription Agreement means the subscription agreement between Cell C and
SPV3 pertaining to the subscription by SPV3 for the SPV3 Subscription Shares,
dated on or about 19 June 2017;

    1.1.173

SPV3 Subscription Price means the SPV3 Subscription Price as defined in the SPV3
Subscription Agreement;

    1.1.174

SPV3 Subscription Shares as means the SPV3 Subscription Shares as defined in the
SPV3 Subscription Agreement;

    1.1.175

Subscribing Parties means BLT, NET1, M5, MS15 and each of the SPVs, and
Subscribing Party means any one of them;

    1.1.176

Subscription Agreements means:


1.1.176.1 the BLT Subscription Agreement;     1.1.176.2 the Net1 Subscription
Agreement;     1.1.176.3 the M5 Subscription Agreement;     1.1.176.4 the MS15
Subscription Agreement; and     1.1.176.5 the SPV Subscription Agreements;


1.1.177 Subscription Shares means:


1.1.177.1 the BLT Subscription Shares;

- 15 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.1.177.2

the Net1 Subscription Shares;

 

 

1.1.177.3

the M5 Subscription Shares;

 

 

1.1.177.4

the MS15 Subscription Shares;

 

 

1.1.177.5

the SPV1 Subscription Shares;

 

 

1.1.177.6

the SPV2 Subscription Shares; and

 

 

1.1.177.7

the SPV3 Subscription Shares;


1.1.178 Subsidiaries means:


1.1.178.1 Cell C SP;     1.1.178.2 Cell C Tower; and     1.1.178.3 Cell C
Property;


1.1.179

Trade Mark Security Agreement means the trade mark pledge and hypothecation
agreement dated on or about the Signature Date between Cell C and the Security
SPV;

  1.1.180

Transaction Documents means collectively:


1.1.180.1

the Equity Documents;

 

 

1.1.180.2

the New Security Documents;

 

 

1.1.180.3

the New Finance Documents;

 

 

1.1.180.4

the OTL Documents;

 

 

1.1.180.5

the Return of Airtime Agreement;

 

 

1.1.180.6

the Resale of Airtime Agreement;

 

 

1.1.180.7

the SPV1 Documents;

 

 

1.1.180.8

the SPV2 Documents; and

 

 

1.1.180.9

the SPV3 Documents;


1.1.181 Transaction Documents Conditions means all of the conditions precedent
and/or suspensive conditions set out in each of the Transaction Documents (save
for any condition that this Agreement becomes unconditional or that Closing has
taken place in accordance with the terms of this Agreement or that requires
evidence that the Transaction Steps have been completed); and     1.1.182
Transaction Step as defined in clause 8.1.


- 16 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


1.2

Interpretation


1.2.1

Unless the context clearly indicates a contrary intention, a reference in this
Agreement to:


1.2.1.1

except where stated to the contrary in this Agreement, this Agreement or any
other agreement, document or instrument shall be construed as a reference to
this Agreement or that other agreement, document or instrument as amended,
varied, novated or substituted from time to time in accordance with this
Agreement;

    1.2.1.2

a clause, sub-clause or Schedule is to a clause, sub-clause or Schedule to this
Agreement;

    1.2.1.3

a person includes any natural person, firm, company, corporation, body
corporate, juristic person, unincorporated association, government, state or
agency of a state or any association, trust, partnership, syndicate, consortium,
joint venture, charity or other entity (whether or not having separate legal
personality);

    1.2.1.4

a holding company shall be construed in accordance with the Companies Act;

    1.2.1.5

a subsidiary shall be construed in accordance with the Companies Act;

    1.2.1.6

the singular includes the plural and vice versa;

    1.2.1.7

any one gender, whether masculine, feminine or neuter, includes the other two
genders;

    1.2.1.8

a statutory provision includes any subordinate legislation made from time to
time under that provision and a reference to a statutory provision includes that
provision as from time to time modified or re-enacted as far as such
modification or re-enactment applies, or is capable of applying, to this
Agreement or any transaction entered into in accordance with this Agreement;

    1.2.1.9

the words including, include or in particular followed by specific examples
shall be construed by way of example or emphasis only and shall not be
construed, nor shall it take effect, as limiting the generality of any preceding
words, and the eiusdem generis rule is not to be applied in the interpretation
of such specific examples or general words;

    1.2.1.10

the words other or otherwise shall not be construed eiusdem generis with any
foregoing words where a wider construction is possible;

    1.2.1.11

references to dollar, USD or $ are to the lawful currency of the United States
of America;

    1.2.1.12

references to euro, EUR or € are to the lawful currency of each member of the
European Community that at the relevant time has adopted the euro as its lawful
currency in accordance with legislation of the European Community relating to
Economic and Monetary Union;

    1.2.1.13

references to rand, ZAR or R are to the lawful currency of the Republic of South
Africa; and

    1.2.1.14

a time of day is a reference to Johannesburg time.


1.2.2

Where appropriate, meanings ascribed to defined words and expressions in clause
1.1, shall impose substantive obligations on the Parties as provided for in the
definition concerned.

    1.2.3

The clause headings and sub-headings in this Agreement have been inserted for
convenience only and shall not be taken into account in its interpretation.

    1.2.4

Words and expressions defined in any sub-clause shall, for the purposes of the
clause of which that sub-clause forms part, bear the meaning assigned to such
words and expressions in that sub-clause.


1.2.5

Words and expressions defined in any Schedule shall, for the purposes of this
Agreement, bear the meaning assigned to such words and expressions in that
Schedule.

- 17 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


2.

CONDITIONS


2.1

Save for clauses 1 to 7 (both inclusive) and clauses 11 to 15 (both inclusive),
all of which will become effective immediately on the Signature Date, this
Agreement is subject to the fulfilment of the conditions precedent that:


2.1.1

the Designated Representative of each Party (or in the case of CDB and ICBC
their legal advisers White & Case, or in the case of the Bondholders the
Designated Representative of Cell C) has confirmed to the Escrow Agent and Cell
C in writing in the form set out in Schedule 13 that all of the Transaction
Documents to which that Party is a party have been executed by that Party by no
later than 25 July 2017 (provided that such confirmation in respect of the
Specified Bondholder Documents shall be to the effect that the Specified
Bondholder Documents have been signed but left undated and save for the
authentication by BoNY of each of the Cell C Registered Global Bond and the SPV1
Registered Global Bond which are envisaged to be executed in accordance with
clauses 9.7.1-9.7.4);


2.1.2

by no later than 25 July 2017 each of the CP Satisfaction Letters have been
delivered to the Escrow Agent and Cell C pursuant to clause 3.3; and

    2.1.3

by no later than 26 July 2017 the BLT EGM CP Satisfaction Letter has been
delivered to the Escrow Agent and Cell C pursuant to clause 3.4.


2.2

The Conditions are not capable of being waived.

    2.3

Unless the Conditions have been fulfilled by not later than the relevant dates
set out in clause 2.1 (each date, a Failure Date):


2.3.1

the provisions of this Agreement, save for clause 1, this clause 2.3 and clauses
13 to 15 (both inclusive), which will remain of full force and effect, will be
deemed never to have become of any force or effect and this Agreement shall
terminate, the status quo ante will be restored as near as may be and none of
the Parties will have any claim against the others in terms of this Agreement,
provided that no such termination shall relieve any Party from liability
(including any liability for damages) for any breach of this Agreement prior to
termination hereof; and

    2.3.2

the Funds Flow Bank shall, within 5 (five) Business Days after the relevant
Failure Date return the amount deposited into each of the relevant Funds Flow
Bank Accounts in terms of clause 7.1 to the relevant Bank Account of the
depositor.


2.4

In the event that the Conditions are fulfilled on or prior to the relevant
Failure Dates but Closing does not commence on the Implementation Date for any
reason:


2.4.1

the Escrow Agent shall, within 5 (five) Business Days after the Implementation
Date return to the relevant Party any Escrow Documents delivered to the Escrow
Agent by that Party in terms of clause 5.2;

    2.4.2

the Funds Flow Bank shall, within 5 (five) Business Days after the
Implementation Date return the amount deposited into each of the relevant Funds
Flow Bank Accounts in terms of clause 7.1 to the relevant Bank Account of the
depositor; and

    2.4.3

the status quo ante will be restored as near as may be,

and none of the Parties will have any claim against the others in terms of this
Agreement, provided that nothing in this clause 2.4 shall relieve any Party from
liability (including any liability for damages) for any breach of this Agreement
prior to the Implementation Date.

- 18 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


2.5

The Parties shall use their reasonable endeavours, co-operate with each other
and provide all such assistance as may be reasonably required of each other to
bring about the fulfilment of the Conditions and the Parties shall further
comply with their respective obligations under clauses 3 to 9 (both inclusive).


3.

APPOINTMENT OF DESIGNATED REPRESENTATIVES/CP SATISFACTION LETTERS


3.1

Each Party (other than the Bondholders, the Escrow Agent and the Funds Flow
Bank) hereby appoints its Designated Representative as contemplated in the
corresponding column in Schedule 4 to act as its agent under and in connection
with this Agreement, excluding in relation to the execution of this Agreement.

    3.2

Each Party (other than the Bondholders, the Escrow Agent and the Funds Flow
Bank) has authorised its relevant Designated Representative to:


3.2.1

confirm in writing the completion of any Transaction Step in clause 9 that is
required to be completed by that Party; and

    3.2.2

receive notification of any Transaction Step in clause 9 from other Designated
Representatives and the Funds Flow Bank,

and in each case that Party shall be bound as though that Party had itself given
or received such confirmation or notification.

3.3

Each of the Parties shall procure that its Designated Representative or its
advisers (or in the case of the Bondholders, the Designated Representative of
Cell C) delivers to the Escrow Agent and to Cell C its CP Satisfaction Letter
immediately upon fulfilment or waiver in terms of the relevant Transaction
Documents of the relevant Transaction Documents Conditions (save that, for the
avoidance of doubt, in the case of BLT the fulfilment of the BLT EGM CP is
addressed in terms of clause 3.4) and the Escrow Agent shall promptly notify the
other Parties in writing when all of the CP Satisfaction Letters have been
delivered to the Escrow Agent.

    3.4

BLT shall procure that its Designated Representative delivers to the Escrow
Agent its BLT EGM CP Satisfaction Letter immediately upon fulfilment of the BLT
EGM CP and the Escrow Agent shall promptly notify the other Parties in writing
when the BLT EGM CP Satisfaction Letter has been delivered to the Escrow Agent.

    3.5

Each of the Parties shall procure, upon entry into of all such documents, that
its Designated Representative (or its advisers) deliver to the Escrow Agent and
Cell C written confirmation that all of the Transaction Documents to which that
Party is a party have been entered into by that Party, and the Escrow Agent
shall promptly notify the other Parties in writing when all such confirmations
have been delivered to the Escrow Agent.


4.

APPOINTMENT OF FUNDS FLOW BANK


4.1

The Parties hereby appoint the Funds Flow Bank for the purposes of
administration of the Funds Flow Bank Accounts and the Bank Accounts and the
coordination of any transactions between the relevant Funds Flow Bank Accounts
and/or the relevant Bank Accounts (as the case may be) in accordance with the
terms of this Agreement. The Funds Flow Bank hereby accepts such appointment on
the terms set out in this Agreement.

    4.2

The Funds Flow Bank may appoint (with the prior written approval of Cell C,
which shall not unreasonably be withheld or delayed) any other advisers
reasonably required for the purposes of performance of its obligations under
this Agreement, provided that the Funds Flow Bank shall be liable for any act or
omission of such adviser as if such act or omission (as applicable) was
performed or not by the Funds Flow Bank.

- 19 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


4.3

Nothing in this Agreement or any Transaction Document constitutes the Funds Flow
Bank or any of its officers, employees, partners or agents as a trustee or
fiduciary of any other Party.

    4.4

The Funds Flow Bank shall be under no greater duty of care, skill and diligence
than that to which it is subject in the ordinary course of it carrying out its
banking business.

    4.5

The Funds Flow Bank shall not deal with any Funds Flow Bank Account, Bank
Account and/or the Nedbank Suspense Account in any manner other than as provided
under this Agreement or by any applicable law or regulation or its bank account
policies or terms and conditions.

    4.6

Where the Funds Flow Bank is required to effect a transfer of funds in
accordance with the terms of this Agreement, the Funds Flow Bank shall only be
obliged to do so to the extent that sufficient funds are standing to the credit
of the relevant Bank Account or Funds Flow Bank Account (as the case may be)
from which such funds are required to be transferred.

    4.7

Each Party which is required to open a Funds Flow Bank Account in terms of this
Agreement shall:


4.7.1

provide such documentation and other evidence as is reasonably requested by the
Funds Flow Bank in order for the Funds Flow Bank to carry out and be satisfied
it has complied with all necessary “know your customer” or similar
identification procedures under applicable laws and regulations (including the
Financial Intelligence Centre Act, 2001) pursuant to the transactions
contemplated in this Agreement; and

    4.7.2

ensure that such Funds Flow Bank Account is opened and fully operational,

in each case by no later than 25 July 2017.

5.

ESCROW


5.1

The Parties hereby appoint the Escrow Agent for the purposes of receiving and
holding in escrow the Escrow Documents in accordance with the terms of this
Agreement. The Escrow Agent hereby accepts such appointment on the terms set out
in this Agreement.

    5.2

Each Party shall deliver its Escrow Documents to the Escrow Agent (together with
a written confirmation from its Designated Representative (or in the case of CDB
and ICBC, their legal advisers White & Case) to the Escrow Agent that it has
done so in the form set out in Schedule 6) by no later than 26 July 2017 in
order to facilitate the delivery by the Escrow Agent on behalf of such Party of
the Escrow Document/s required to be delivered by such Party for the purposes of
the implementation of each Transaction Step to which it is a party. Upon receipt
by the Escrow Agent of all of the written confirmations from each of the Parties
in accordance with this clause 5.2, the Escrow Agent shall notify each of the
other Parties of such receipt in writing in the form set out in Schedule 7 and
such notification shall comprise the completion of Pre-Closing Step 1.

    5.3

The Escrow Agent shall hold each Escrow Document delivered to it by a Party in
terms of clause 5.2 in safe custody for and on behalf of that Party and shall
(save in respect of the Specified Pre-implementation Documents which, in
accordance with their terms, are to be released after such delivery but prior to
the Implementation Date, and the Escrow Agent shall so release the Specified
Pre-Implementation Documents):


5.3.1

on the Implementation Date, at the commencement of the relevant Transaction
Step, release and deliver on behalf of that Party each Escrow Document which was
delivered by that Party to the Escrow Agent in terms of clause 5.2, for the
purposes of the implementation of such relevant Transaction Step; or

- 20 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


5.3.2

in circumstances where Pre-Closing Step 1 has not been completed under clause
5.2, Pre-Closing Step 2 has not been completed under clause 7.3 and/or
Pre-Closing Step 3 has not been completed under clause 7.5, tender the release
to the relevant Party of each Escrow Document which that Party delivered to the
Escrow Agent in terms of clause 5.2.


5.4

The Parties agree that the Escrow Agent shall bear no responsibility or
liability to the Parties or any other person in relation to this clause 5 (save
to the extent that may result from any gross negligence, wilful default or
fraud, to which extent this clause 5.4 shall not apply and the Escrow Agent's
liability shall be limited to the amount recovered by it under its professional
indemnity insurance policy) and that:


5.4.1

each of the Parties hereby waives any claim it may otherwise have had against
the Escrow Agent in connection with this clause 5;

    5.4.2

each of the Parties (other than the Nedbank, the Funds Flow Bank, CDB, ICBC,
DBSA, the Bondholders and BoNY), acting separately and individually and only in
respect of its own breaches under this Agreement, and Cell C, hereby indemnify
and hold the Escrow Agent harmless from and against all actual or contingent
losses, liabilities, damages, costs (including legal costs on the scale as
between attorney and own client and any additional legal costs) and expenses of
any nature whatsoever which the Escrow Agent may suffer or incur at any time as
a result of or in connection with clause 5.3 (but subject to the provisions of
clause 5.4); and

    5.4.3

the Escrow Agent shall:


5.4.3.1

be entitled to rely in good faith on any document purporting to be an Escrow
Document or any other document delivered to it in terms of or pursuant to this
clause 5;

    5.4.3.2

not be under any obligation to examine, enquire into or check the correctness,
accuracy, completeness or authenticity of any Escrow Document delivered to it
pursuant to this clause 5; and

    5.4.3.3

in relation to each Party, be deemed to have accepted the rights and obligations
in clause 5.3 and this clause 5.4, upon acceptance of delivery of any Escrow
Document delivered to it by such Party.


6.

PRE-CLOSING MEETINGS


6.1

The Parties agree that they, and shall procure that their respective financial
and legal advisers (if any), shall meet at 10h00, or such other time as may be
agreed by the Parties, on 27 July 2017 (First Pre-Closing Meeting) and again at
10h00, or such other time as may be agreed by the Parties, on 31 July 2017
(Second Pre-Closing Meeting) at the Sandton, Johannesburg offices of Bowmans, or
such other venue as the Parties may agree upon in writing, in order to prepare
for Closing.

    6.2

At the First Pre-Closing Meeting and the Second Pre-Closing Meeting:


6.2.1

the Parties and their respective advisers (if any) shall be entitled to inspect
any Escrow Document that has been delivered by a Party to the Escrow Agent; and

    6.2.2

the Parties and their respective advisers (if any) shall conduct a dry-run
Closing as many times as may reasonably be required.


7.

FUNDING OF FUNDS FLOW BANK ACCOUNTS/EXISTING BONDHOLDER DISTRIBUTION INSTRUCTION


7.1

By no later than 28 July 2017:


7.1.1

Net1 shall deposit an amount equal to the Net1 Subscription Price into the Net1
Funds Flow Bank Account;

- 21 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


7.1.2

M5 shall deposit an amount equal to the M5 Subscription Price into the Cell C
Funds Flow Bank Account;

    7.1.3

MS15 shall deposit an amount equal to the aggregate of the MS15 Subscription
Price and the OTSA Shares Price into the Cell C Funds Flow Bank Account;

    7.1.4

BLT shall deposit ZAR3,000,000,000 of the BLT Subscription Price into the BLT
Funds Flow Bank Account,

in each case to be held by the Funds Flow Bank in accordance with the terms of
this Agreement.

7.2

By no later than 28 July 2017, Cell C shall deliver to the Funds Flow Bank a
copy of the Existing Bondholder Distribution Instruction.

    7.3

Upon:


7.3.1

the deposit of all of the abovementioned amounts into the relevant Funds Flow
Bank Accounts as referred to in clause 7.1, the Funds Flow Bank shall notify
each of the other Parties of such deposit in writing in the form set out in
Schedule 8; and

    7.3.2

the receipt by the Funds Flow Bank of a copy of the Existing Bondholder
Distribution Instruction referred to in clause 7.2, the Funds Flow Bank shall
notify each of the other Parties in writing of receipt of such instruction in
the form set out in Schedule 8,

and such notifications together shall comprise the completion of Pre-Closing
Step 2.

7.4

By no later than 31 July 2017:


7.4.1

Nedbank shall deposit an amount equal to the SPV3 Loan into the Nedbank Suspense
Account to be held by the Funds Flow Bank in accordance with the terms of this
Agreement (and for these purposes Nedbank shall, by no later than 12h00 on 31
July 2017 provide Cell C with written confirmation that it has made such
deposit);

    7.4.2

ICBC shall deposit an amount equal to the Cash Portion New ICBC Loan into the
Nedbank Suspense Account to be held by the Funds Flow Bank in accordance with
the terms of this Agreement (and for these purposes ICBC shall, by no later than
12h00 on 31 July 2017, provide the Funds Flow Bank and Cell C with written
confirmation from The Standard Bank of South Africa Limited that it has made
such payment on behalf of ICBC by electronic transfer of funds for value
received on 31 July 2017); and


7.4.3

Cell C shall pay to the Funds Flow Bank the fee referred to in the Funds Flow
Bank Fee Letter.


7.5

Upon the deposit of the amounts referred to in clause 7.4 into the Nedbank
Suspense Account by Nedbank and ICBC, the Funds Flow Bank shall notify each of
the other Parties of such deposit in writing in the form set out in Schedule 9
and such notification shall comprise the completion of Pre-Closing Step 3.


8.

FLOW OF FUNDS AND TRANSACTION STEPS


8.1

Each step in clause 9 comprises a transaction step (each a Transaction Step)
that is required to be completed to ensure that the transactions contemplated in
the Transaction Documents are implemented in accordance with their terms, as
read with this Agreement.

    8.2

The implementation of the transactions contemplated in the Transaction Documents
will occur strictly in accordance with the sequence of the Transaction Steps set
out in clause 9, provided that Transaction Step One shall only occur if Pre-
Closing Step 1, Pre-Closing Step 2 and Pre-Closing Step 3 have been completed in
accordance with this Agreement.

- 22 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

Each Transaction Step shall only occur if the previous Transaction Step has been
completed in the manner contemplated in the relevant Transaction Document, as
read with this Agreement.

8.3

If for any reason whatsoever any Transaction Step does not occur by the time on
the Implementation Date at which it is required to occur in terms of clause 9,
notwithstanding anything to the contrary contained in this Agreement, the
relevant Parties that are required to complete that Transaction Step shall use
their reasonable commercial endeavours to complete the relevant Transaction Step
as soon as reasonably possible thereafter, until all of the Transaction Steps
have been completed.

    8.4

Each Party chooses the email address(es) set out opposite its name in Schedule 5
as its email address(es) to which any notice required to be given to such Party
pursuant to clause 9 shall be given. Notwithstanding the provisions of clause
15, any confirmation or proof required to be given to or by a Party in relation
to the completion of a Transaction Step pursuant to clause 9 shall be given to
or by the relevant Party in writing by email to the email address(es) of the
relevant Designated Representative(s) set out for this purpose in Schedule 4.
Confirmation or proof shall be deemed to have been given when an email is sent
to the relevant Party regardless of whether a confirmation of delivery or
receipt is generated in respect of such email and no other acknowledgement or
confirmations (whether of receipt or otherwise) shall be required for the
completion of the relevant Transaction Step.

    8.5

Whenever a Transaction Step includes the transfer of an amount from any Funds
Flow Bank Account, the Funds Flow Bank is hereby authorised, irrevocably and
unconditionally, by the holder of the relevant Funds Flow Bank Account to:


8.5.1

effect the required transfer at the time, in the manner and generally in
accordance with the provisions of this Agreement without receiving further
instruction or confirmation from such account holder; and

    8.5.2

disclose the amount transferred to or from, or standing to the credit of, the
relevant Funds Flow Bank Account to any other Party as and when required for
purposes of completing any Transaction Step in accordance with the provisions of
this Agreement and generally until such time as all Transaction Steps have been
completed in accordance with the provisions of this Agreement.


8.6

Whenever the Funds Flow Bank acts under this Agreement (including in
transferring moneys to or from any Funds Flow Bank Account and/or Bank Account),
it does so on the instructions and at the request of one or more Parties and
with the consent of all other Parties. Accordingly (and without derogating from
the provisions of clause 11), the Funds Flow Bank shall not incur any liability
to any Party relating to or arising out of or in connection with acts or
omissions on the basis of such instructions, requests and/or consents (save in
the case of gross negligence, wilful default or fraud by the Funds Flow Bank)
and the Funds Flow Bank shall be entitled to assume that any instruction,
request and consent given to it under or in connection with this Agreement by a
Designated Representative has been duly authorised and validly given and that it
may act accordingly.

    8.7

The Parties (other than the Escrow Agent and the Funds Flow Bank) agree that:


8.7.1

payments, repayments and disbursements made pursuant to, and in accordance with,
the Transaction Steps shall on completion of all the Transaction Steps on the
Implementation Date constitute proper discharge of the corresponding obligations
described in the Transaction Steps; and

    8.7.2

except as specifically provided in this clause 8 or clause 9, no amount may,
until such time as all Transaction Steps have been completed in accordance with
the provisions of this Agreement, be withdrawn or transferred from any Funds
Flow Bank Account by any Party other than the Funds Flow Bank (in accordance
with the provisions of this Agreement), and no Party other than the Funds Flow
Bank (in accordance with the provisions of this Agreement) shall be entitled to
receive, withdraw, transfer or otherwise have access to any funds standing to
the credit of any Funds Flow Bank Account.

- 23 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


9.

TRANSACTION STEPS


9.1

Subject to clause 8.3, the Parties agree, provided that Pre-Closing Step 1,
Pre-Closing Step 2 and Pre-Closing Step 3 have been completed in accordance with
this Agreement, to implement each of the Transaction Steps in the following
sequence on the Implementation Date at a meeting to be held at the Sandton,
Johannesburg offices of Bowmans, or such other venue as the Parties may agree
upon in writing commencing at 09h00, or such other time as may be agreed between
the Parties in writing.

    9.2

Despite the order in which the actions comprising a Transaction Step appear,
each action comprising such Transaction Step shall take place simultaneously or
shall be deemed to take place simultaneously, as the circumstances may require.

    9.3

Transaction Step One


9.3.1

Net1 Subscription


9.3.1.1

Net1 shall subscribe for the Net1 Subscription Shares pursuant to the Net1
Subscription Agreement.

    9.3.1.2

Net1 hereby irrevocably instructs the Funds Flow Bank to transfer an amount
equal to the Net1 Subscription Price from the Net1 Funds Flow Bank Account to
the Cell C Funds Flow Bank Account as consideration for the Net1 Subscription
Shares and the Funds Flow Bank shall make such transfer.

    9.3.1.3

Each of the relevant Parties to the Net1 Subscription Agreement shall fulfil all
of its other closing obligations as set out in the Net1 Subscription Agreement
and the Equity Implementation Agreement.


9.3.2

M5 Subscription


9.3.2.1

M5 shall subscribe for the M5 Subscription Shares pursuant to the M5
Subscription Agreement.

    9.3.2.2

Cell C hereby acknowledges that it has received an amount equal to the M5
Subscription Price from M5 as consideration for the M5 Subscription Shares.

    9.3.2.3

Each of the relevant Parties to the M5 Subscription Agreement shall fulfil all
of its other closing obligations as set out in the M5 Subscription Agreement and
the Equity Implementation Agreement.


9.3.3

MS15 Subscription


9.3.3.1

MS15 shall subscribe for the MS15 Subscription Shares pursuant to the MS15
Subscription Agreement.

    9.3.3.2

Cell C hereby acknowledges that it has received an amount equal to the MS15
Subscription Price from MS15 as consideration for the MS15 Subscription Shares.

    9.3.3.3

Each of the relevant Parties to the MS15 Subscription Agreement shall fulfil all
of its other closing obligations as set out in the MS15 Subscription Agreement
and the Equity Implementation Agreement.


9.3.4

BLT Subscription


9.3.4.1

BLT shall subscribe for the BLT Subscription Shares pursuant to the BLT
Subscription Agreement.

    9.3.4.2

BLT hereby irrevocably instructs the Funds Flow Bank to transfer
ZAR3,000,000,000 from the BLT Funds Flow Bank Account to the Cell C Funds Flow
Bank Account as part consideration for the BLT Subscription Shares and the Funds
Flow Bank shall make such transfer.

- 24 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


9.3.4.3

Cell C hereby irrevocably instructs the Funds Flow Bank to transfer
ZAR2,500,000,000 from the Cell C Funds Flow Bank Account to the Cell C SP Funds
Flow Bank Account by way of advance of the Cell C Service Provider Loan and the
Funds Flow Bank shall make such transfer.

    9.3.4.4

Cell C SP hereby irrevocably instructs the Funds Flow Bank to transfer
ZAR2,500,000,000 from the Cell C SP Funds Flow Bank Account to the BLT Funds
Flow Bank Account as payment of the purchase price under the Return of Airtime
Agreement and the Funds Flow Bank shall make such transfer.

    9.3.4.5

BLT hereby irrevocably instructs the Funds Flow Bank to transfer
ZAR2,500,000,000 from the BLT Funds Flow Bank Account to the Cell C Funds Flow
Bank Account as the remaining consideration for the BLT Subscription Shares and
the Funds Flow Bank shall make such transfer.

    9.3.4.6

Each of the relevant Parties to the BLT Subscription Agreement and the Return of
Airtime Agreement shall fulfil all of its other closing obligations as set out
in the BLT Subscription Agreement, the Equity Implementation Agreement and the
Return of Airtime Agreement.


9.3.5

SPV1 Subscription


9.3.5.1

Cell C shall assume the obligation to pay to SPV1 the SPV1 Loan Assumption
Amount, which payment obligation of Cell C shall remain outstanding on loan
account as between Cell C and SPV1 pursuant to the terms of the Bondholder
Repayment and Interest Payment Agreement.

    9.3.5.2

SPV1 shall subscribe for the SPV1 Subscription Shares pursuant to the SPV1
Subscription Agreement.

    9.3.5.3

The SPV1 Loan Assumption Amount shall be set off against the SPV1 Subscription
Price pursuant to the terms of the Bondholders Repayment and Interest Payment
Agreement.

    9.3.5.4

Each of the relevant Parties to the SPV1 Subscription Agreement and the SPV1
Documents shall fulfil all of its other closing obligations as set out in the
SPV1 Subscription Agreement and the Equity Implementation Agreement and the SPV1
Documents.


9.3.6

SPV2 Subscription


9.3.6.1

Cell C, for and on behalf of OTL, hereby irrevocably instructs the Funds Flow
Bank to transfer the sum of USD20,000,000 from the Cell C Funds Flow Bank
Account to the SPV2 DSRA Bank Account pursuant to the terms of the Liquidity
Undertaking Agreement and the OTL Residual Value Realisation, Recapitalisation
Support and Release Agreement, and the Funds Flow Bank shall make such transfer
and shall provide CDB’s and ICBC’s Designated Representative with a copy of the
SWIFT instruction promptly upon making such transfer.

    9.3.6.2

Cell C shall assume the obligation to pay to SPV2 the SPV2 Loan Assumption
Amount, which payment obligation of Cell C shall remain outstanding on loan
account as between Cell C and SPV2 pursuant to the terms of the SPV2 Repayment
and Interest Payment Agreement.

    9.3.6.3

Each of CDB and ICBC shall advance the relevant SPV2 Loans to SPV2 in accordance
with the SPV2 Documents.

    9.3.6.4

SPV2 shall subscribe for the SPV2 Subscription Shares pursuant to the SPV2
Subscription Agreement.

    9.3.6.5

SPV2 shall direct each of CDB and ICBC to advance the relevant SPV2 Loans to
Cell C in accordance with the SPV2 Letters of Direction.

- 25 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


9.3.6.6

The SPV2 Loan Assumption Amount shall be set off against the SPV2 Subscription
Price pursuant to the terms of the SPV2 Repayment and Interest Payment
Agreement.

    9.3.6.7

Cell C shall direct CDB to apply the advance of the relevant SPV2 Loan in
repayment of part of the CDB Existing Debt in accordance with the Cell C/CDB
Letter of Direction, the SPV2 Repayment and Interest Payment Agreement and the
CDB Payment Notices.

    9.3.6.8

Cell C shall direct ICBC to apply the advance of the relevant SPV2 Loan in
repayment of part of the ICBC Existing Debt respectively in accordance with the
Cell C/ICBC Letter of Direction, the SPV2 Repayment and Interest Payment
Agreement and the ICBC Payment Notices.

    9.3.6.9

Each of the relevant Parties to the SPV2 Subscription Agreement and the SPV2
Documents shall fulfil all of its other closing obligations as set out in the
SPV2 Subscription Agreement and the Equity Implementation Agreement and the SPV2
Documents.


9.3.7

SPV3 Subscription


9.3.7.1

Nedbank shall advance the SPV3 Loan to SPV3 in accordance with the SPV3
Documents by transferring an amount equal to the SPV3 Loan from the Nedbank
Suspense Account to the SPV3 Funds Flow Bank Account.

    9.3.7.2

SPV3 shall subscribe for the SPV3 Subscription Shares pursuant to the SPV3
Subscription Agreement.

    9.3.7.3

SPV3 hereby irrevocably instructs the Funds Flow Bank to transfer an amount
equal to the SPV3 Subscription Price from the SPV3 Funds Flow Bank Account to
the Cell C Funds Flow Bank Account as consideration for the SPV3 Subscription
Shares and the Funds Flow Bank shall make such transfer.

    9.3.7.4

Cell C hereby irrevocably instructs the Funds Flow Bank to transfer an amount
equal to the SPV3 Subscription Price from the Cell C Funds Flow Bank Account to
the Nedbank Suspense Account in part repayment of the Nedbank Existing Debt in
accordance with the Nedbank Repayment and Interest Payment Agreement.

    9.3.7.5

Each of the relevant Parties to the SPV3 Subscription Agreement and the SPV3
Documents shall fulfil all of its other closing obligations as set out in the
SPV3 Subscription Agreement and the Equity Implementation Agreement and the SPV3
Documents.


9.3.8

New Loans


9.3.8.1

Cell C and ICBC hereby confirm that drawdown by Cell C of the New ICBC Loan
occurred on 31 July 2017.

    9.3.8.2

ICBC shall finalise the advance of the New ICBC Loan and hereby irrevocably
instructs the Funds Flow Bank to transfer an amount equal to the Cash Portion
New ICBC Loan from the Nedbank Suspense Account to the Cell C Funds Flow Bank
Account and the Funds Flow Bank shall make such transfer.

    9.3.8.3

Cell C hereby irrevocably instructs the Funds Flow Bank to transfer an amount
equal to the USD equivalent of the amount equal to the Cash Portion New ICBC
Loan (converted at Average Trade Rate) from the Cell C Funds Flow Bank Account
to the ICBC Bank Account pursuant to the terms of the SPV2 Repayment and
Interest Payment Agreement and the relevant prepayment notice under the Original
ICBC Finance Documents and the Funds Flow Bank shall make such transfer and
shall provide ICBC’s Designated Representative with a copy of the SWIFT
instruction promptly upon making such transfer.

    9.3.8.4

Cell C shall direct ICBC to apply the balance of the advance of the New ICBC
Loan (being ZAR43,051,032.01) in part repayment of the ICBC Existing Debt in
accordance with the relevant prepayment notice under the Original ICBC Finance
Documents.

- 26 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


9.3.8.5

Cell C shall drawdown the New Nedbank Loan and direct Nedbank to apply the
advance of the New Nedbank Loan in part repayment of the Nedbank Existing Debt
in accordance with the Nedbank Repayment and Interest Payment Agreement.


9.3.9

Each of the relevant Parties to the New Finance Documents and the New Security
Documents shall fulfil all of its other closing obligations as set out in each
New Finance Document and each New Security Document (save for any of the
payments forming part of Transaction Step Four).

    9.3.10

This Transaction Step One shall be completed upon:


9.3.10.1

the Funds Flow Bank confirming in writing to the relevant Parties that the
transfers of funds referred in this clause 9.3 have been completed;

    9.3.10.2

Cell C:


9.3.10.2.1

updating the register of members of Cell C to reflect the issuance of the
Subscription Shares pursuant to the Subscription Agreements;

    9.3.10.2.2

delivering to Net1 (or its nominee), the duly signed share certificates relating
to the Net1 Subscription Shares;

    9.3.10.2.3

on behalf of José Guilherme Vieira Dos Santos, delivering to CDB and/or ICBC (or
its nominee), the duly signed share certificates relating to the Shares (as
defined in the M1 Pledge and Cession in Security) under the M1 Pledge and
Cession in Security and the share transfer forms in respect of the Shares (as
defined in the M1 Pledge and Cession in Security) duly completed and signed, but
undated and otherwise in blank as to the transferee

    9.3.10.2.4

on behalf of M5, delivering to CDB and/or ICBC (or its nominee), the duly signed
share certificates relating to the M5 Subscription Shares under the M5 Pledge
and Cession in Security and the share transfer forms in respect of the M5
Subscription Shares duly completed and signed, but undated and otherwise in
blank as to the transferee;

    9.3.10.2.5

on behalf of MS15, delivering to CDB and/or ICBC (or its nominee), the duly
signed share certificates relating to the MS15 Subscription Shares under the
MS15 Pledge and Cession in Security and the share transfer forms in respect of
the MS15 Subscription Shares duly completed and signed, but undated and
otherwise in blank as to the transferee;

    9.3.10.2.6

on behalf of SPV2, delivering to CDB and/or ICBC (or its nominee), the duly
signed share certificates relating to the SPV2 Subscription Shares under the
SPV2 Pledge and Cession in Security and the share transfer forms in respect of
the SPV2 Subscription Shares duly completed and signed, but undated and
otherwise in blank as to the transferee;

    9.3.10.2.7

delivering to BLT (or its nominee), the duly signed share certificates relating
to the BLT Subscription Shares;

    9.3.10.2.8

on behalf of SPV1, delivering to TMF, the duly signed share certificates
relating to the SPV1 Subscription Shares under the SPV1 Pledge and Cession in
Security and the share transfer forms in respect of the SPV1 Subscription Shares
duly completed and signed, but undated and otherwise in blank as to the
transferee;

    9.3.10.2.9

on behalf of SPV3, delivering to Nedbank (or its nominee), the duly signed share
certificates relating to the SPV3 Subscription Shares under the SPV3 Pledge and
Cession in Security and the share transfer forms in respect of the SPV3
Subscription Shares duly completed and signed, but undated and otherwise in
blank as to the transferee;

- 27 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


9.3.10.2.10

3C:


9.3.10.2.10.1

delivering to TMF, the duly signed share certificates relating to the 3C (SPV1)
Pledge and Cession in Security and the share transfer forms in respect of the 3C
SPV1 Shares duly completed and signed, but undated and otherwise in blank as to
the transferee; and

    9.3.10.2.10.2

delivering to Nedbank (or its nominee), the duly signed share certificates
relating to the 3C (SPV3) Pledge and Cession in Security and the share transfer
forms in respect of the 3C SPV3 Shares duly completed and signed, but undated
and otherwise in blank as to the transferee.


9.4

Transaction Step Two


9.4.1

Each of the relevant Parties to the OTSA Share Sale and Purchase Agreement shall
fulfill all of its closing obligations as set out in the OTSA Share Sale and
Purchase Agreement.

    9.4.2

MS15 hereby irrevocably instructs the Funds Flow Bank to transfer an amount
equal to the OTSA Shares Price from the Cell C Funds Flow Bank Account to the
OTL Bank Account as consideration for the OTSA Shares and the Funds Flow Bank
shall make such transfer.

    9.4.3

This Transaction Step Two shall be completed upon the Funds Flow Bank confirming
in writing to the relevant Parties that the transfer of funds referred in this
clause 9.4 has been completed.


9.5

Transaction Step Three


9.5.1

The OTL Security (insofar only as it relates to any security over the 3C
Residual Shares) shall be released by the relevant Parties in accordance with
the terms of the OTL Residual Value Realisation, Recapitalisation Support and
Release Agreement and the OTL Release Deed.

    9.5.2

Cell C shall acquire the 3C Residual Shares from 3C as contemplated in section
46 as read with section 48 of the Companies Act in accordance with the terms
governing such acquisition set out in the Buyback Resolutions.

    9.5.3

Cell C hereby irrevocably instructs the Funds Flow Bank to transfer an amount
equal to the Buyback Price from the Cell C Funds Flow Bank Account to the OTSA
Bank Account as consideration for the 3C Residual Shares and the Funds Flow Bank
shall make such transfer.

    9.5.4

This Transaction Step Three shall be completed upon:


9.5.4.1

the Funds Flow Bank confirming in writing to the relevant Parties that the
transfer of funds referred in this clause 9.5 has been completed;

    9.5.4.2

Cell C confirming to the other Parties that it has:


9.5.4.2.1

cancelled the 3C Residual Shares as issued shares and restored the 3C Residual
Shares to the status of authorised (but unissued) shares by updating the
securities register of Cell C accordingly; and

    9.5.4.2.2

cancelled any share certificates evidencing 3C’s shareholding of the 3C Residual
Shares.


9.6

Transaction Step Four


9.6.1

Cell C hereby irrevocably instructs the Funds Flow Bank to transfer:


9.6.1.1

the Bondholder Repayment Amount and the Bondholder Interest Payment Amount from
the Cell C Funds Flow Bank Account to the Existing Paying Agent Bank Account in
the amounts specified in the Existing Bondholder Distribution Instruction
pursuant to the terms of the Bondholder Repayment and Interest Payment
Agreement, and the Funds Flow Bank shall make such transfer(s);

- 28 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


9.6.1.2

the CDB Repayment Amount and the CDB Interest Payment Amounts from the Cell C
Funds Flow Bank Account to the CDB Bank Account pursuant to the terms of the
SPV2 Repayment and Interest Payment Agreement and the CDB Payment Notices, and
the Funds Flow Bank shall make such transfer and shall provide CDB’s Designated
Representative with a copy of the SWIFT instruction promptly upon making such
transfer;

    9.6.1.3

the ICBC Repayment Amount and the ICBC Interest Payment Amounts from the Cell C
Funds Flow Bank Account to the ICBC Bank Account pursuant to the terms of the
SPV2 Repayment and Interest Payment Agreement and the ICBC Payment Notices, and
the Funds Flow Bank shall make such transfer and shall provide ICBC’s Designated
Representative with a copy of the SWIFT instruction promptly upon making such
transfer;

    9.6.1.4

the Nedbank Repayment Amount and the Nedbank Interest Payment Amount from the
Cell C Funds Flow Bank Account to the Nedbank Suspense Account pursuant to the
terms of the Nedbank Repayment and Interest Payment Agreement, and the Funds
Flow Bank shall make such transfer;

    9.6.1.5

the DBSA Cash Settlement Amount and the DBSA Interest Payment Amount from the
Cell C Funds Flow Bank Account to the DBSA Bank Account pursuant to the terms of
the DBSA Amended and Restated Loan Agreement, and the Funds Flow Bank shall make
such transfer;

    9.6.1.6

for and on behalf of SPV1, the SPV1 Bonds Fees from the Cell C Funds Flow Bank
Account to the bank account specified in the invoice referred to in clause
1.1.140 pursuant to the terms of the Bondholder Repayment and Interest Payment
Agreement, and the Funds Flow Bank shall make such transfer;

    9.6.1.7

the CDB SPV2 Fee from the Cell C Funds Flow Bank Account to the CDB Bank Account
pursuant to the terms of the relevant SPV2 Documents and the SPV2 Fee Letter,
and the Funds Flow Bank shall make such transfer and shall provide CDB’s
Designated Representative with a copy of the SWIFT instruction promptly upon
making such transfer;

    9.6.1.8

the ICBC SPV2 Fee from the Cell C Funds Flow Bank Account to the ICBC Bank
Account pursuant to the terms of the relevant SPV2 Documents and the SPV2 Fee
Letter, and the Funds Flow Bank shall make such transfer and shall provide
ICBC’s Designated Representative with a copy of the SWIFT instruction promptly
upon making such transfer; and

    9.6.1.9

the SPV3 A&O Fees from the Cell C Funds Flow Bank Account to the bank account
specified in the invoice referred to in clause 1.1.165 pursuant to the terms of
the SPV3 Documents and the Nedbank Repayment and Interest Payment Agreement, and
the Funds Flow Bank shall make such transfer.


9.6.2

Upon the Funds Flow Bank confirming in writing to the relevant Parties that the
transfers of funds referred in this clause 9.6 have been completed, the OTL
Security shall be released by the relevant Parties in accordance with the terms
of the OTL Residual Value Realisation, Recapitalisation Support and Release
Agreement and the OTL Release Deed, whereupon this Transaction Step Four shall
be completed.


9.7

Transaction Step Five


9.7.1

Cell C shall, upon receipt by Cell C of the written confirmation delivered by
BoNY pursuant to the terms of the BoNY Side Letter (that the onward payment of
the Bondholder Repayment Amount and the Bondholder Interest Payment Amount have
been made to the relevant clearing systems in the case of the instructed
positions), deliver such written confirmation to each of the other Parties.

- 29 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


9.7.2

Cell C shall confirm to the other Parties that any undated Specified Bondholder
Documents have been dated.

    9.7.3

The Cell C Registered Global Bond and the SPV1 Registered Global Bond shall be
executed by Cell C in accordance with the relevant Bondholder Documents.

    9.7.4

Upon receipt by CDB of the payments referred to in clauses 9.6.1.2 and 9.6.1.7,
CDB shall forthwith confirm to Cell C that it has received such payments.

    9.7.5

Upon receipt by ICBC of the payments referred to in clauses 9.3.8.3; 9.6.1.3 and
9.6.1.8, ICBC shall forthwith confirm to Cell C that it has received such
payments.

    9.7.6

Cell shall confirm that it has delivered the authentication instruction to BoNY
in respect of the Cell C Bonds and the SPV1 Bonds and has received the
appropriate authentication in respect thereof from BoNY, and the Cell C Bonds
and the SPV1 Bonds shall be issued in accordance with the terms of the relevant
Bondholder Documents.

    9.7.7

This Transaction Step 5 shall be completed upon Cell C having delivered and
received (as the case may be) the confirmations contemplated in this clause 9.7.


9.8

Transaction Step Six


9.8.1

Forthwith upon completion of all of Transaction Steps One, Two, Three, Four and
Five, Cell C shall deliver to each of the other Parties the confirmation in the
form set out in Schedule 10 that Closing has occurred.

    9.8.2

Following delivery of the confirmation referred to in clause 9.8.1 Cell C hereby
irrevocably instructs the Funds Flow Bank to transfer an amount equal to the
credit balance of the Cell C Funds Flow Bank Account to the Cell C Bank Account
and the Funds Flow Bank shall make such transfer.


10.

IMPLEMENTATION/TIMING

Each Party which is a party to each of the Original Finance Documents, the New
Finance Documents, the SPV2 Facilities Agreement, the SPV3 Facility Agreement
hereby agrees (provided that such agreement shall lapse and no longer be of any
force and effect if Closing does not occur on or before 4 August 2017) in
respect of each such document or agreement that no Default shall arise under
such document or agreement solely as a result of:

10.1

the New ICBC Loan being utilised prior to the Implementation Date; and/or

    10.2

payments made to the relevant parties under clauses 9.3.8.3, 9.6.1.1, 9.6.1.2,
9.6.1.3, 9.6.1.7, and 9.6.1.8 only being received after the Implementation Date
but by no later than 4 August 2017 (and otherwise in accordance with the terms
of this Agreement) and as a result the liabilities to be extinguished by such
payments remaining outstanding during such period prior to the receipt of such
payments.


11.

INDEMNIFICATION


11.1

Each Party (other than the Escrow Agent, the Funds Flow Bank, CDB, ICBC, DBSA,
the Bondholders and BoNY), acting separately and individually and only in
respect of its own breaches under this Agreement, and Cell C acting separately
and individually and only in respect of its own and CDB’s and ICBC’s breaches
under this Agreement, agrees to indemnify, hold harmless and reimburse the Funds
Flow Bank, within 20 Business Days of demand, for the full amount of any and all
costs, expenses, losses, claims, damages and liabilities to which the Funds Flow
Bank may become subject relating to or arising out of or in connection with any
of the transactions contemplated by the irrevocable payment instructions set out
in clause 9 as read with the Funds Flow Bank Payments Schedule, save for any
costs, expenses, losses, claims, damages and liabilities arising out of the
Funds Flow Bank's gross negligence, wilful default or fraud.

- 30 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


11.2

The Funds Flow Bank (in its capacity as such):


11.2.1

shall not be required to investigate whether any conditions to any Transaction
Document have been fulfilled or waived in accordance with its terms and may for
the purpose of this Agreement assume that any condition contained in a
Transaction Document other than this Agreement has been fulfilled or waived in
accordance with its terms and shall not be required to do anything or perform
any act other than those specified in clause 9 as read with the Funds Flow Bank
Payments Schedule;

    11.2.2

may rely on any information provided to it by another Party or its Designated
Representative in connection with the execution of a Transaction Step (including
the status of completion of that Transaction Step); and

    11.2.3

is not required to do anything, perform any act or incur any obligation other
than those specified in clauses 2, 4, 7 and 9 as read with the Funds Flow Bank
Payments Schedule insofar as such act is required to be performed by the Funds
Flow Bank in clauses 2, 4, 7 and 9 as read with the Funds Flow Bank Payments
Schedule.


11.3

The Funds Flow Bank and its officers, directors, agents, employees and advisers
are held harmless and shall not be liable for any cost, expense, loss, claim,
damage or liability (whether direct or indirect, consequential or otherwise) to
which any other Party or person may become subject or that may be incurred or
suffered by any other Party or person relating to or arising from or in
connection with any cause in connection with this Agreement and the transactions
contemplated in this Agreement as read with the Funds Flow Bank Payments
Schedule (including the operations of any Bank Account, Nedbank Suspense Account
or Funds Flow Bank Account by the Funds Flow Bank), whether the cost, expense,
loss, claim, damage or liability concerned results from breach of contract
(whether total, fundamental or otherwise), delict, negligence or any other cause
and whether this Agreement has been terminated or not, other than as a result of
the Funds Flow Bank's own gross negligence, wilful default or fraud.

    11.4

This clause 11 shall survive the termination of this Agreement.


12.

FUNDS FLOW BANK ACCOUNTS


12.1

The BLT Funds Flow Bank Account and the Net1 Funds Flow Bank Account shall be
established as call accounts; all other Funds Flow Bank Accounts shall be
established as current accounts. The Funds Flow Bank shall credit any Funds Flow
Bank Account which is a call account and that has an overnight credit balance at
the close of business on any day with interest on such credit balance calculated
at the rate payable under the Fund Flow Bank's standard terms and conditions
relating to such Funds Flow Bank Account. Funds Flow Bank Accounts which are
current accounts will not earn interest.

    12.2

The Funds Flow Bank shall make all transfers it is authorised to make under this
Agreement to and from a Funds Flow Account free from any bank charge or transfer
cost.

    12.3

Once all Funds Flow Bank Accounts have a zero balance after completion of the
flow of funds described in clause 9, all of the Funds Flow Bank Accounts shall
be closed.


13.

CONFIDENTIALITY


13.1

For purposes of this Agreement, Confidential Information shall mean:


13.1.1

all written and/or tangible information and other materials supplied to, or
received by, another Party related to this Agreement and the Recapitalisation
Transaction; and

    13.1.2

information and/or data created by Cell C or by any of the Parties or their
Affiliates and disclosed by either Cell C or any Party or its Affiliate to
another Party or such Party's Affiliate which is confidential, proprietary
and/or not generally available to the public, including, but not limited to,
information relating in whole or in part to Cell C, including present and future
services, business plans and strategies, marketing ideas and concepts,
especially with respect to unannounced services, present and future business
plans, marketing plans, sales strategies, customer information, development
plans, customer requirements, or other technical and business information.

- 31 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


13.2

The Parties undertake to:


13.2.1

treat all Confidential Information as private and confidential and safeguard it
accordingly;

    13.2.2

use Confidential Information only for the purpose of the discussions and
negotiations in connection with this Agreement and the Recapitalisation
Transaction (Approved Purpose); and

    13.2.3

use each and every reasonable effort (including without limitation at least
those steps as it applies in protecting its own most sensitive confidential
information) to ensure that the Confidential Information is protected against
theft or unauthorised access and that no-one receives Confidential Information
unless authorised in terms of this Agreement.


13.3

The Parties shall not, and each Party shall use all reasonable endeavours to
procure that every Affiliate of such Party shall not, disclose to any person or
use the Confidential Information or cause the use of the Confidential
Information for any purpose other than the Approved Purpose, provided however
that in respect of each Party or Affiliates thereto, the foregoing obligations
shall not apply to the disclosure of Confidential Information if and to the
extent:


13.3.1

disclosure is required by law or for the purpose of any judicial, arbitration,
administrative or other investigative proceedings or by any governmental entity
or regulatory body if (to the extent practicable) prior notice is given to the
other Parties;

    13.3.2

that a Party is obliged to make such disclosure in terms of the Companies Act or
any other law or enactment, or the rules, regulations or other requirements of
any stock exchange or any other regulator having jurisdiction;

    13.3.3

the Confidential Information is disclosed by a Party in connection with judicial
or arbitral proceedings (and only to the extent it is used in the proceedings);

    13.3.4

the Confidential Information is or becomes generally available to the public
other than as a result of a breach of any undertaking or duty of confidentiality
by the disclosing party;

    13.3.5

the Confidential Information is disclosed on a confidential basis by a Party to
its Affiliates and their advisers, employees, representatives, directors,
shareholders, auditors or bankers for the purposes of its business;

    13.3.6

the Confidential Information is disclosed on a confidential basis by the Parties
and/or their Affiliates for the taking of any action contemplated by this
Agreement or related documentation;

    13.3.7

disclosure is by a Party to one of its Affiliates which accepts or is otherwise
subject to reasonable confidentiality restrictions;

    13.3.8

disclosure is to a person to whom disclosure is required to be made in
accordance with the terms of the Senior Debt Documents (as defined in the
Intercreditor Agreement); or

    13.3.9

the other Parties have given their prior written consent to the contents and the
manner of the disclosure by a Party (not to be unreasonably withheld or
delayed); or

    13.3.10

the Confidential Information is disclosed on a confidential basis by the
Bondholders to their underlying holders.

- 32

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


13.4

Save as set out in clause 13.3.2, and save for an announcement to be made by
Cell C immediately after Closing to the effect only that Closing has occurred,
no Party shall make any announcement or statement about this Agreement, or its
contents or the Recapitalisation Transaction without having first obtained the
other Parties’ prior written consent to the announcement or statement and to its
contents, provided that such consent may not be unreasonably withheld or
delayed.

    13.5

The Parties acknowledge that damages would not be a sufficient remedy for any
breach of this clause 13 and each Party will be entitled to the remedy of
injunction, specific performance and other equitable relief for any threatened
or actual breach, in addition to any damages or other remedy to which it may be
entitled and no proof of special damages will be necessary for the enforcement
of this Agreement.


13.6

This clause 13 shall survive for a period of 6 months after termination of this
Agreement.


14.

GENERAL


14.1

Costs


14.1.1

Each Party will pay its own costs, fees and other expenses in connection with
the negotiation, drafting, preparation and implementation of this Agreement and
the Recapitalisation Transaction, provided that Cell C shall pay all reasonable
and necessary legal fees of each of the Creditors and BoNY in connection with
such negotiation, drafting, preparation and implementation. It is acknowledged
and agreed that legal advisers may submit monthly invoices as they consider
appropriate.

    14.1.2

Cell C shall pay all reasonable and necessary costs, fees and other expenses
incurred by the Funds Flow Bank in connection with the performance of its
obligations under this Agreement.


14.2

Counterparts

This Agreement may be executed in any number of counterparts, and by each
signatory on separate counterparts, each of which will be an original and which
together will constitute the one and the same instrument. Delivery of an
executed counterpart signature page of this Agreement by email (PDF) or telecopy
shall be as effective as delivery of a manually executed counterpart of this
Agreement. In relation to each counterpart, upon confirmation by or on behalf of
the signatory that the signatory authorises the attachment of such counterpart
signature page to the final text of this Agreement, such counterpart signature
page shall take effect together with such final text as a complete authoritative
counterpart.

14.3

Applicable Law


14.3.1

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of South Africa.

    14.3.2

Subject to the provisions of this Agreement, the Parties consent and submit
themselves to the exclusive jurisdiction of the High Court of South Africa,
Gauteng Local Division, Johannesburg (or its successor) in any dispute arising
from or in connection with this Agreement.


14.4

Communications between the Parties

   

All notices, demands and other oral or written communications given or made by
or on behalf of one of the Parties to another Party shall be in English or
accompanied by a certified translation into English.


14.5

Further Assurance

   

Each of the Parties undertakes at all times to do all such things, to perform
all such acts and to take all such steps and to procure the doing of all such
things, the performance of all such actions and the taking of all such steps as
may be open to it and necessary for the putting into effect of this Agreement
(including in the circumstances contemplated in clause 2.3 or clause 2.4, as the
case may be).

- 33 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


14.6

Remedies

   

No remedy conferred by this Agreement is intended to be exclusive of any other
remedy which is otherwise available at law, by statute or otherwise. Each remedy
is cumulative and in addition to every other remedy given hereunder or now or
hereafter existing at law, by statute or otherwise. The election of any one or
more remedies by a Party does not constitute a waiver by such Party of the right
to pursue any other remedy.

    14.7

Entire Agreement


14.7.1

This Agreement constitutes the entire agreement between the Parties in regard to
its subject matter and supersedes any prior oral or written agreement.

    14.7.2

None of the Parties shall have any claim or right of action arising from any
undertaking, representation or warranty not included in this Agreement in regard
to its subject matter.


14.8

Variations

   

No agreement to vary, add to or cancel this Agreement shall be of any force or
effect unless recorded in writing and signed by or on behalf of all of the
Parties. For the purposes of this clause 14.8, “writing” shall not include email
or other data message and “signed” shall not include electronic signature, as
defined in the Electronic Communications and Transactions Act, 2002.

    14.9

No Waiver


14.9.1

A waiver of any right or remedy under this Agreement or by law is only effective
if given in writing and is not deemed a waiver of any subsequent breach or
default.

    14.9.2

A failure to exercise or a delay by a Party in exercising any right or remedy
provided under this Agreement or by law does not constitute a waiver of that or
any other right or remedy, nor does it prevent or restrict any further exercise
of that or any other right or remedy. No single or partial exercise of any right
or remedy provided under this Agreement or by law prevents or restricts the
further exercise of that or any other right or remedy.

    14.10

Third Party Enforcement Rights

   

No person who is not a Party to this Agreement, other than a person granted
specific rights under this Agreement, shall have any right under any applicable
legislation giving rights to such persons or on any other basis, to enforce any
of its terms.

    14.11

No Partnership or Agency


14.11.1

Nothing in this Agreement (or any of the arrangements contemplated by it) is or
shall be deemed to constitute a partnership between the Parties or, except as
may be expressly set out in it or them, constitute any Party the agent of any
other for any purpose.

    14.11.2

The obligations of each Creditor under this Agreement are several. Failure by a
Creditor to perform its obligations under this Agreement does not affect the
obligations of any other Party under this Agreement. No Creditor is responsible
for the obligations of any other Creditor under this Agreement. The obligations
of each Subscribing Party under this Agreement are several. Failure by a
Subscribing Party to perform its obligations under this Agreement does not
affect the obligations of any other Party under this Agreement. No Subscribing
Party is responsible for the obligations of any other Subscribing Party under
this Agreement.

- 34 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

14.11.3

The rights of each Creditor under or in connection with this Agreement are
separate and independent rights. A Creditor may separately enforce its rights
under this Agreement. The rights of each Subscribing Party under or in
connection with this Agreement are separate and independent rights. A
Subscribing Party may separately enforce its rights under this Agreement.

    14.11.4

Each Creditor acknowledges that at all times it has itself been, and will
continue to be, solely responsible for making its own independent appraisal of
and investigation into all risks arising in respect of the business of Cell C or
under or in connection with the Recapitalisation Transaction and any associated
documentation.


14.12

Survival of Rights, Duties and Obligations

   

Termination or expiry of this Agreement for any cause does not release any Party
from any liability which at the time of termination or expiry has already
accrued to such Party or which thereafter may accrue in respect of any act or
omission prior to such termination or expiry.

    14.13

Severance

   

If any provision of this Agreement that is not material to its efficacy as a
whole is rendered void, illegal or unenforceable in any respect under any law of
any jurisdiction, the validity, legality and enforceability of the remaining
provisions are not in any way affected or impaired thereby and the legality,
validity and unenforceability of such provision under the law of any other
jurisdiction are not in any way affected or impaired.

    14.14

Assignment

   

Save as permitted by the provisions of this Agreement, no Party may cede any of
its rights or delegate any of its obligations under this Agreement.

    14.15

Independent Advice

   

Each of the Parties acknowledges that they have been free to secure independent
legal and other advice as to the nature and effect of all of the provisions of
the Agreement and that they have either taken such independent legal and other
advice or dispensed with the necessity of doing so. Further, each of the Parties
acknowledges that all of the provisions of the Agreement and the restrictions
therein contained are fair and reasonable in all the circumstances and are part
of the overall intention of the Parties in connection with this Agreement.


15.

NOTICES AND DOMICILIA


15.1

Communications in Writing

   

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax, email or
letter.

    15.2

Addresses

   

The address, email address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
this Agreement are set out in Schedule 5 or any substitute address or fax number
or department or officer as a Party may notify to the other Parties by not less
than 5 Business Days’ written notice.

- 35 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


15.3

Domicilia


15.3.1

Each of the Parties chooses its physical address provided under or in connection
with clause 15.2 (Addresses) as its domicilium citandi et executandi at which
documents in legal proceedings in connection with this Agreement may be served.

    15.3.2

Any Party may by written notice to the other Parties change its domicilium from
time to time to another address, not being a post office box or a poste
restante, in South Africa, provided that any such change shall only be effective
on the fourteenth day after deemed receipt of the notice by the other Parties
pursuant to clause 15.4 (Delivery).


15.4

Delivery


15.4.1

Any communication or document made or delivered by one person to another under
or in connection with this Agreement will:


15.4.1.1

if delivered by email, be deemed to have been received at the time of receiving
a delivery notice;

    15.4.1.2

if delivered by hand, be deemed to have been received at the time of delivery;
and

    15.4.1.3

if by way of courier service, be deemed to have been received on the seventh
Business Day following the date of such sending,

and provided, if a particular department or officer is specified as part of its
address details provided under clause 15.2 (Addresses), if such communication or
document is addressed to that department or officer, unless the contrary is
proved.

15.4.2

Any communication or document to be made or delivered to any Party will be
effective only when actually received by such Party and then only if it is
expressly marked for the attention of the department or officer specified as
part of its address details provided under clause 15.2 (Addresses) (or any
substitute department or officer as such Party shall specify for this purpose).

    15.4.3

Notwithstanding anything to the contrary herein contained, a written notice or
communication actually received by a Party shall be an adequate written notice
or communication to it, notwithstanding that it was not sent to or delivered at
its chosen address, email address and/or telefax number.

    15.4.4

Any communication or document which becomes effective, in accordance with clause
15.4, after 5.00 p.m. in the place of receipt shall be deemed only to become
effective on the following day.

- 36 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


15.5

Electronic Communication


15.5.1

Any communication to be made between the Parties under or in connection with
this Agreement may be made by email or other electronic means, if the Parties:


15.5.1.1

agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

    15.5.1.2

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

    15.5.1.3

notify each other of any change to their address or any other such information
supplied by them.


15.5.2

Any electronic communication made between the Parties will be effective only
when actually received in readable form.



The remainder of this page has intentionally been left blank.

Signature pages to follow.

- 37 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SIGNED at Sandton on this the 25th day of July 2017.

For and on behalf of CELL C PROPRIETARY LIMITED       /s/ Jose dos Santos
Signatory: Jose dos Santos Capacity: C.E.O Who warrants his authority hereto

SIGNED at Sandton on this the 25th day of July 2017.

For and on behalf of CELL C SERVICE PROVIDER COMPANY PROPRIETARY LIMITED      
/s/ Robert Pasley Signatory: Robert Pasley Capacity: Director Who warrants his
authority hereto

SIGNED at Sandton on this the 25th day of July 2017.

For and on behalf of CELL C TOWER COMPANY PROPRIETARY LIMITED       /s/ Robert
Pasley Signatory: Robert Pasley Capacity: Director Who warrants his authority
hereto

SIGNED at Sandton on this the 25th day of July 2017.

For and on behalf of CELL C PROPERTY COMPANY PROPRIETARY LIMITED       /s/
Robert Pasley Signatory: Robert Pasley Capacity: Director Who warrants his
authority hereto

SIGNED at Sandton on this the 25th day of July 2017.

- 38 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


For and on behalf of THE PREPAID COMPANY PROPRIETARY LIMITED       /s/ Dean
Suntup Signatory: Capacity: Who warrants his authority hereto

SIGNED at Sandton on this the 25th day of July 2017.

For and on behalf of NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
      /s/ H.G. Kotze Signatory: H.G. Kotze Capacity: Director Who warrants his
authority hereto

SIGNED at Shenzen on this the 25th day of July 2017.

For and on behalf of CHINA DEVELOPMENT BANK       /s/ Liu Wensheng Signatory:
Liu Wensheng Capacity: Deputy General Manager of China Development Bank,
Shenzhen Branch Who warrants his authority hereto

SIGNED at Beijing on this the 25th day of July 2017.

For and on behalf of INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED       /s/
Liu Jianchang Signatory: Liu Jianchang Capacity: Deputy General Manager, Global
Banking Department Who warrants his authority hereto

SIGNED at Sandton on this the 25th day of July 2017.

- 39 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


For and on behalf of NEDBANK LIMITED (acting through its Corporate and
Investment Banking division)       /s/ Pierre Ferreira Signatory: Pierre
Ferreira Capacity: Authorised Signatory Who warrants his authority hereto    
For and on behalf of NEDBANK LIMITED (acting through its Corporate and
Investment Banking division)       /s/ Johann van Zyl Signatory: Johann van Zyl
Capacity: Authorised Signatory Who warrants his authority hereto

SIGNED at Sandton on this the 25th day of July 2017.

For and on behalf of NEDBANK LIMITED (as Funds Flow Bank)       /s/ Pierre
Ferreira Signatory: Pierre Ferreira Capacity: Authorised Signatory Who warrants
his authority hereto     For and on behalf of NEDBANK LIMITED (as Funds Flow
Bank)       /s/ Johann van Zyl Signatory: Johann van Zyl Capacity: Authorised
Signatory   Who warrants his authority hereto


- 40 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SIGNED at Midrand on this the 25th day of July 2017.

For and on behalf of DEVELOPMENT BANK OF SOUTHERN AFRICA LIMITED       /s/
Cyprian Marowa Signatory: Cyprian Marowa Capacity: General Manager Who warrants
his authority hereto

SIGNED at Beirut on this the 24th day of July 2017.

For and on behalf of Bank Med S.A.L. (representing the Bondholders) (for the
purposes only of acknowledging this Agreement)       /s/ Mohamed Ali Beyhum
Signatory: Mohamed Ali Beyhum Capacity: Executive G.H. Who warrants his
authority hereto

SIGNED at Beirut on this the 25th day of July 2017.

For and on behalf of Bank Audi S.A.L. (representing the Bondholders) (for the
purposes only of acknowledging this Agreement)       /s/ Khalil I. Debs & /s/ M.
Baydoun Signatory: Khalil I. Debs & M. Baydoun Capacity: Who warrants his
authority hereto

SIGNED at London on this the 25th day of July 2017.

For and on behalf of BNY MELLON CORPORATE TRUSTEE SERVICES LIMITED (for the
purposes only of acknowledging this Agreement)     /s/ Charlotte Davidson
Signatory: Charlotte Davidson Capacity: Vice President Who warrants his
authority hereto

SIGNED at Sandton on this the 25th day of July 2017.

- 41 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


/s/ José Guilherme Vieira Dos Santos JOSÉ GUILHERME VIEIRA DOS SANTOS

SIGNED at Sandton on this the 25th day of July 2017.

/s/ Robert Killigrew Sabine Pasley ROBERT KILLIGREW SABINE PASLEY

SIGNED at Sandton on this the 25th day of July 2017.

/s/ Graham Neil Mackinnon GRAHAM NEIL MACKINNON

SIGNED at Craighall on this the 25th day of July 2017

/s/ Hilton Roy Coverly HILTON ROY COVERLY

SIGNED Sandton on this the 25th day of July 2017.

For and on behalf of ALBANTA TRADING 109 PROPRIETARY LIMITED

- 42 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


/s/ G. Mackinnon Signatory: G. Mackinnon Capacity: Director Who warrants his
authority hereto

SIGNED at Paris on this the 25th day of July 2017

For and on behalf of 3C TELECOMMUNICATIONS PROPRIETARY LIMITED       /s/ Mazen
Abou Chakra Signatory: Mazen Abou Chakra Capacity: Director Who warrants his
authority hereto

SIGNED at Sandton on this the 25th day of July 2017.

For and on behalf of CEDAR CELLULAR INVESTMENT 1 (RF) PROPRIETARY LIMITED      
/s/ G. Mackinnon Signatory: G. Mackinnon Capacity: Director Who warrants his
authority hereto

SIGNED at Sandton on this the 25th day of July 2017.

For and on behalf of MAGNOLIA CELLULAR INVESTMENT 2 (RF) PROPRIETARY LIMITED    
  /s/ G. Mackinnon Signatory: G. Mackinnon Capacity: Director Who warrants his
authority hereto

SIGNED at Sandton on this the 25th day of July 2017.

For and on behalf of YELLOWWOOD CELLULAR INVESTMENT 3 (RF) PROPRIETARY LIMITED

- 43 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


/s/ G. Mackinnon Signatory: G. Mackinnon Capacity: Director Who warrants his
authority hereto

SIGNED at London on this the 25th day of July 2017.

For and on behalf of OGER TELECOM LIMITED       /s/ Rami Aslan Signatory:
Capacity: Who warrants his authority hereto

SIGNED at London on this the 25th day of July 2017.

For and on behalf of OGER TELECOM (SOUTH AFRICA) PROPRIETARY LIMITED       /s/
Rami Aslan Signatory: Capacity: Who warrants his authority hereto

SIGNED at Beirut on this the 25th day of July 2017.

For and on behalf of OGER TELECOM SOUTH AFRICA HOLDINGS LIMITED     /s/ Mohammed
Hariri Signatory: Capacity: Who warrants his authority hereto

SIGNED at Hong Kong on this the 25th day of July 2017.

For and on behalf of CITICORP INTERNATIONAL LIMITED     /s/ Terence Young
Signatory: Terence Young Capacity: Vice President Who warrants his authority
hereto

- 44 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SIGNED at Cape Town on this the 25th day of July 2017.

For and on behalf of MICAWBER 405 (RF) PROPRIETARY LIMITED     /s/ Shirvan
Schreuder Signatory: Shirvan Schreuder Capacity: Director Who warrants his
authority hereto

SIGNED at Cape Town on this the 25th day of July 2017.

For and on behalf of TMF CORPORATE SERVICES (SOUTH AFRICA) PROPRIETARY LIMITED
(for the purposes only of acknowledging this Agreement)     /s/ Nicholas Clarke
Signatory: Nicholas Clarke Capacity: Authorised Signatory Who warrants his
authority hereto

- 45 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SIGNED at Sandton on this the 25th day of July 2017.

For and on behalf of BOWMAN GILFILLAN INC. (as Escrow Agent)     /s/ David
Anderson Signatory: David Anderson Capacity: Director Who warrants his authority
hereto

- 46 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 1

PARTIES TO THIS AGREEMENT

(1)

CELL C PROPRIETARY LIMITED, a company registered in accordance with the laws of
South Africa under registration number 1999/007722/07 (Cell C);

    (2)

CELL C SERVICE PROVIDER COMPANY PROPRIETARY LIMITED, a company registered in
accordance with the laws of South Africa under registration number
2001/008017/07 (Cell C SP);

    (3)

CELL C TOWER COMPANY PROPRIETARY LIMITED, a company registered in accordance
with the laws of South Africa under registration number 2009/004432/07 (Cell C
Tower);

    (4)

CELL C PROPERTY COMPANY PROPRIETARY LIMITED, a company registered in accordance
with the laws of South Africa under registration number 2001/008003/07 (Cell C
Property);

    (5)

THE PREPAID COMPANY PROPRIETARY LIMITED, a company registered in accordance with
the laws of South Africa under registration number 1999/016716/07 (BLT);

    (6)

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED, a company registered
in accordance with the laws of South Africa under registration number
2002/031446/07 (Net1);

    (7)

CHINA DEVELOPMENT BANK, a bank organised under the laws of People’s Republic of
China with its Shenzen Branch located at No. 1093 Shennan Zhong Road, CITIC
Tower, Shenzhen 518031, People’s Republic of China (CDB);

    (8)

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, a bank organised under the laws
of People’s Republic of China with its head office located at No. 55,
Fuxingmennei Avenue, Xicheng District, Beijing 100140, People’s Republic of
China (ICBC);

    (9)

NEDBANK LIMITED, a company registered in accordance with the laws of South
Africa under registration number 1951/000009/06, acting through its Corporate
and Investment Banking division (Nedbank);

    (10)

DEVELOPMENT BANK OF SOUTHERN AFRICA LIMITED, a development finance institution
established in terms of the Development Bank of Southern Africa Act, 1997
(DBSA);

    (11)

NEDBANK LIMITED, a company registered in accordance with the laws of South
Africa under registration number 1951/000009/06, as funds flow bank (in this
capacity, Funds Flow Bank);

    (12)

CERTAIN HOLDERS OF THE FIRST PRIORITY SENIOR SECURED NOTES DUE 2018 ISSUED BY
CELL C PROPRIETARY LIMITED, represented herein by Bank Med S.A.L. and Bank Audi
S.A.L. (Bondholders);

    (13)

BNY MELLON CORPORATE TRUSTEE SERVICES LIMITED, a company registered in
accordance with the laws of the United Kingdom under company number 02631386 as
the notes trustee under the Cell C Bonds Trust Deed and the SPV1 Bonds Trust
Deed (BoNY);

    (14)

THE PERSONS IDENTIFIED IN SCHEDULE 2 (M5);

    (15)

ALBANTA TRADING 109 PROPRIETARY LIMITED, a company registered in accordance with
the laws of South Africa under registration number 2015/261614/07 (MS15);

    (16)

3C TELECOMMUNICATIONS PROPRIETARY LIMITED, a company registered in accordance
with the laws of South Africa under registration number 1999/010091/07 (3C);

- 47 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


(17)

CEDAR CELLULAR INVESTMENT 1 (RF) PROPRIETARY LIMITED, a company registered in
accordance with the laws of South Africa under registration number
2017/068178/07 (SPV1);

    (18)

MAGNOLIA CELLULAR INVESTMENT 2 (RF) PROPRIETARY LIMITED, a company registered in
accordance with the laws of South Africa under registration number
2017/068221/07 (SPV2);

    (19)

YELLOWWOOD CELLULAR INVESTMENT 3 (RF) PROPRIETARY LIMITED, a company registered
in accordance with the laws of South Africa under registration number
2017/068241/07 (SPV3);

    (20)

OGER TELECOM LIMITED, a company registered in accordance with the laws of the
United Arab Emirates under company number 0054 (OTL);

    (21)

OGER TELECOM (SOUTH AFRICA) PROPRIETARY LIMITED, a company registered in
accordance with the laws of South Africa under registration number
1999/010129/07 (OTSA);

    (22)

OGER TELECOM SOUTH AFRICA HOLDINGS LIMITED, a company registered in accordance
with the laws of Bermuda under registration number EC26571 (OTSAH);

    (23)

CITICORP INTERNATIONAL LIMITED, a company registered in accordance with the laws
of Hong Kong under registration number 21829 (Citi);

    (24)

MICAWBER 405 (RF) PROPRIETARY LIMITED, a company registered in accordance with
the laws of South Africa under registration number 2005/000415/07 (Security
SPV);

    (25)

TMF CORPORATE SERVICES (SOUTH AFRICA) PROPRIETARY LIMITED, a private company
incorporated under the laws of the Republic of South Africa with registration
number 2006/013631/07, (TMF); and

    (26)

BOWMAN GILFILLAN INC., a personal liability company incorporated under the laws
of the Republic of South Africa with registration number 1998/021409/21, as
escrow agent (the Escrow Agent).

- 48 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 2

M5

José Guilherme Vieira Dos Santos

(South African identity number: XXXXX) as to 37.5% of M5

Robert Killigrew Sabine Pasley

(South African identity number: XXXXX) as to 25% of M5

Graham Neil Mackinnon

(South African identity number: XXXXX) as to 25% of M5

Hilton Roy Coverly

(South African identity number: XXXXX) as to 12.5% of M5

- 49 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 3

FUNDS FLOW BANK ACCOUNTS AND BANK ACCOUNTS

CELL C

Cell C Funds Flow Bank Account Account Bank: Nedbank XXXXX

CELL C SP

Cell C SP Funds Flow Bank Account Account Bank: Nedbank XXXXX

DBSA

DBSA Bank Account Account Bank: The Standard Bank of South Africa Account Name:
Development Bank of South Africa Account Number: XXXXX Branch: Sandton Branch
Code: XXXXX


CDB Bank Account USD Account – XXXXX EUR Account – XXXXX

- 50 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

ICBC

 ICBC Bank Account USD ACCOUNT – XXXXX Payment Reference - XXXXX ZAR ACCOUNT –
XXXXX Payment Reference – XXXXX

BLT

BLT Funds Flow Bank Account BLT Bank Account Account Bank: Nedbank Account Name:
The Prepaid Company Proprietary   Account Bank: Nedbank Limited XXXXX Branch:
Constantia Boulevard Roodepoort   Branch Code: XXXXX   Account Number: XXXXX  
Account Type: Current Account   SWIFT Code: XXXXX

Net1

Net1 Funds Flow Bank Account Net1 Bank Account Account Bank: Nedbank To be
advised in writing by Net1 to the Funds Flow Bank Account Name: Net1 Applied
Technologies South Africa (Pty) Ltd. FFBA Account Number: XXXXX  

OTSA

OTSA Bank Account Account Bank: Nedbank Oger Telecom SA (Pty) LTD Account No –
XXXXX

OTL

OTL Bank Account Beneficiary Oger Telecom Ltd, BankMed, Branch Clemenceau,
Beirut, Lebanon, IBAN – XXXXX Account no XXXXX

- 51 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


SPV2

SPV2 DSRA Bank Account   Name of Account – Magnolia Cellular Investment 2 Bank –
Standard Bank of SA Ltd Account No - XXXXX Branch – Sandton

SPV3

SPV3 Funds Flow Bank Account Account Bank: Nedbank Account Name :Yellowwood
Investments 3 (Pty) Ltd Account Number : XXXXX Corporate Client Services, Branch
Code XXXXX

Existing Paying Agent

Existing Paying Agent Bank Account   BNY MELLON BRUSSELS, IRVTBEBB, THE BANK OF
NEW YORK MELLON, LONDON (BIC : XXXXX) XXXXX

- 52 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

Nedbank Suspense Account

Nedbank Suspense Account   Account Name: Nedbank Capital – Project Admin Account
Number: XXXXX Branch: 100 Main Street, Johannesburg Branch Code: XXXXX

- 53 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 4

DESIGNATED REPRESENTATIVES

Party Designated Representative BLT Brett Marlon Levy or Etienne Charl de
Villiers Net1 Herman Kotze CDB Fan Wen ICBC Xin Weibin Cell C José Guilherme
Vieira Dos Santos Cell C SP Robert Killigrew Sabine Pasley Cell C Tower Robert
Killigrew Sabine Pasley Cell C Property Robert Killigrew Sabine Pasley Nedbank
Cathy Booth or Anil Ramjee DBSA Seison Reddy M5


José Guilherme Vieira Dos Santos
Robert Killigrew Sabine Pasley
Graham Neil Mackinnon
Hilton Roy Coverly MS15 Graham Neil Mackinnon 3C Mazen Abou Chakra or Rami Aslan
SPV1 Graham Neil Mackinnon SPV2 Graham Neil Mackinnon SPV3 Graham Neil Mackinnon
OTL Mazen Abou Chakra or Rami Aslan OTSA Mazen Abou Chakra or Rami Aslan OTSAH
Mazen Abou Chakra or Rami Aslan Citi Terence Yeung Security SPV Shirvan
Schreuder TMF Nicholas Russell Clarke


- 54 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 5

ADDRESSES AND DETAILS

Party Addresses and Details BLT 75 Grayston Drive   Morningside Ext 5   Sandton
  2196   South Africa   Attention: Chief Executive Officer   Email: xx@xx Net1
6th Floor   President Place   Cnr Jan Smuts Avenue & Bolton Road   Rosebank  
2121   South Africa   Attention: Herman Kotze   Email address: xx@xx   Fax:
xxxxx CDB No. 1093 Shennan Zhong Road   12th Floor CITIC Tower   Shenzhen 518031
  People’s Republic of China   Attention: Fan Wen / Henry Yang   Email address:
xx@xx / xx@xx   Fax: xxxxx ICBC No. 55, Fuxingmennei Avenue   Xicheng District  
Beijing 100140   People’s Republic of China   Attention: Vincent Xin / Geng
Chenyao   Email address: xx@xx / xx@xx   Fax: xxxxx

- 55 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


Cell C Cell C Campus   Cnr Maxwell Drive and Pretoria Main Road   Buccleuch Ext
10 2090     South Africa   Attention: Chief Legal Officer   Email address: xx@xx
Cell C SP Cell C Campus   Cnr Maxwell Drive and Pretoria Main Road   Buccleuch
Ext 10  2090     South Africa   Attention: Chief Legal Officer   Email address:
xx@xx Cell C Tower Cell C Campus   Cnr Maxwell Drive and Pretoria Main Road  
Buccleuch Ext 10   2090     South Africa   Attention: Chief Legal Officer  
Email address: xx@xx Cell C Property Cell C Campus   Cnr Maxwell Drive and
Pretoria Main Road   Buccleuch Ext 10   2090     South Africa   Attention: Chief
Legal Officer   Email address: xx@xx Nedbank Block H, 6th Floor, Nedbank, 135
Rivonia Road   Sandown   Sandton, 2196   South Africa

- 56 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


  Attention: Pierre Ferreira / Michelle Davis   Email address: xx@xx / xx@xx
DBSA 1258 Lever Road   Headway Hill Midrand   South Africa     Attention:
General Manager: Infrastructure Finance   Email: xx@xx M5 Cell C Campus   Cnr
Maxwell Drive and Pretoria Main Road   Buccleuch Ext 10   2090   South Africa  
  Attention: Chief Legal Officer   Email address: xx@xx MS15 Cell C Campus   Cnr
Maxwell Drive and Pretoria Main Road   Buccleuch Ext 10   2090   South Africa  
  Attention: Chief Legal Officer   Email address: xx@xx 3C Cell C Campus   Cnr
Maxwell Drive and Pretoria Main Road   Buccleuch Ext 10   2090   Attention: The
Company Secretary   Email address: xx@xx   With a copy to Bowmans:   11 Alice
Lane, Sandton, Johannesburg, 2146   Attention: The Senior Partner   Email
address: xx@xx

- 57 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


SPV1 Cell C Campus   Cnr Maxwell Drive and Pretoria Main Road   Buccleuch Ext 10
2090   Attention: The Company Secretary   Email address: xx@xx SPV2 Cell C
Campus   Cnr Maxwell Drive and Pretoria Main Road   Buccleuch Ext 10   2090    
Attention: The Company Secretary   Email address: xx@xx SPV3 Cell C Campus   Cnr
Maxwell Drive and Pretoria Main Road   Buccleuch Ext 10  2090     Attention: The
Company Secretary   Email address: xx@xx OTL Oger Telecom Limited   Unit 16-46,
Floor 16   Central Park   P. O. Box 506524   Dubai International Financial
Center Dubai     United Arab Emirates       Attention: Mazen Abou Chakra  
Email: xx@xx OTSA Cell C Campus   Cnr Maxwell Drive and Pretoria Main Road  
Buccleuch Ext 10   2090     Attention: Graham Mackinnon   Email address: xx@xx

- 58 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


OTSAH Cell C Campus   Cnr Maxwell Drive and Pretoria Main Road   Buccleuch Ext
10   2090   Attention: Graham Mackinnon   Email address: xx@xx Citi 39/F,
Champion Tower   3 Garden Road   Central   Hong Kong   Attention: Agency & Trust
  Email address: xx@xx Security SPV 3rd Floor, 200 on Main   Corner Main Road
and Bowwood Road   Claremont   Cape Town   7708   Attention: The Managing
Director   Email: xx@xx   Fax: xxxxx TMF 3rd Floor, 200 on Main   Corner Main
Road and Bowwood Road   Claremont   Cape Town   7708   Attention: The Managing
Director   Email: xx@xx   Fax: xxxxx Escrow Agent 11Alice Lane   Sandton, 2196  
South Africa   Attention: David Anderson   Email address: xx@xx

- 59 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


Bondholders Bank Audi   Bank Audi Plaza, Omar Daouk Street, Bab Idriss  
P.O.Box: 11-2560 Riad El-Solh, Beirut – LEBANON   Attention: Mr Shadi Oueijan  
Email: xx@xx   BankMed       Bankmed, 482 Clemenceau Street   P.O. Box: 11-348,
Riad el Solh, Beirut, Lebanon   Attention: Mr Adel Jabre   Email: xx@xx    
Funds Flow Bank Block H, 6th Floor, Nedbank, 135 Rivonia Road Sandown    
Sandton, 2196   South Africa   Attention: Pierre Ferreira / Michelle Davis  
Email address: xx@xx / xx@xx     BoNY The Bank Of New York Mellon   One Canada
Square   London E14 5AJ   United Kingdom

- 60 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 6

ESCROW DOCUMENTS DELIVERY CONFIRMATION

From: [•] [Note: Name of Party]

To:

Bowman Gilfillan Inc.
11 Alice Lane
Sandton
Johannesburg
South Africa
Attention: David Anderson
Email: xx@xx


[•] July 2017

Dear Sirs

CONFIRMATION OF DELIVERY OF ESCROW DOCUMENTS TO THE ESCROW AGENT IN TERMS OF
CLAUSE 5.2 OF THE MASTER IMPLEMENTATION AND FUNDS FLOW AGREEMENT

1.

We, [•], [Note: Name of Party] refer to the master implementation and funds flow
agreement dated [•] July 2017 entered into between the Parties (the Master
Implementation Agreement). Capitalised terms used in this letter but not
otherwise defined in this letter shall have the meanings given to such terms in
the Master Implementation Agreement.

    2.

Further to clause 5.2 of the Master Implementation Agreement on the date of this
letter we, [•], [Note: Name of Party] hereby confirm that we have delivered the
[•], [Note: Name of Party] Escrow Documents to the Escrow Agent.

    3.

This letter is governed by South African law.

Yours faithfully

For and on behalf of

[•] [Note: Name of Party]

________________________
Signatory:
Capacity: Designated Representative


- 61 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 7

ESCROW AGENT CONFIRMATION

From: Bowman Gilfillan Inc.

To: Each of the Parties

[•] July 2017

Dear Sirs

PRE-CLOSING STEP 1 NOTIFICATION IN TERMS OF CLAUSE 5.2 OF THE MASTER
IMPLEMENTATION AND FUNDS FLOW AGREEMENT

1.

We, Bowman Gilfillan Inc., refer to the master implementation and funds flow
agreement dated [•] July 2017 entered into between the Parties (the Master
Implementation Agreement). Capitalised terms used in this letter but not
otherwise defined in this letter shall have the meanings given to such terms in
the Master Implementation Agreement.

    2.

Further to clause 5.2 of the Master Implementation Agreement we, Bowman
Gilfillan Inc., hereby notify you that we have received from each of the Parties
its written confirmation of delivery of its Escrow Documents to the Escrow Agent
pursuant to clause 5.2 of the Master Implementation Agreement.

    3.

This letter is governed by South African law.

Yours faithfully

For and on behalf of
BOWMAN GILFILLAN INC. (IN ITS CAPACITY AS ESCROW AGENT)

________________________
Signatory:
Capacity:


- 62 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 8

FUNDS FLOW BANK PRE-CLOSING STEP 2 CONFIRMATION

From: Nedbank Limited

To: Each of the Parties

[•] July 2017

Dear Sirs

PRE-CLOSING STEP 2 FUNDS FLOW BANK NOTIFICATION IN TERMS OF CLAUSE 7.3 OF THE
MASTER IMPLEMENTATION AND FUNDS FLOW AGREEMENT

1.

We, the Funds Flow Bank, refer to the master implementation and funds flow
agreement dated [•] July 2017 entered into between the Parties (the Master
Implementation Agreement). Capitalised terms used in this letter but not
otherwise defined in this letter shall have the meanings given to such terms in
the Master Implementation Agreement.

    2.

Further to clause 7.3 of the Master Implementation Agreement we hereby confirm
that:


2.1

all of the amounts referred to in clause 7.1 have been deposited into the
relevant Funds Flow Bank Accounts by no later than 28 July 2017;

    2.2

Cell C has delivered to the Funds Flow Bank a copy of the Existing Bondholder
Distribution Instruction by no later than


3.

This letter is governed by South African law.

Yours faithfully

For and on behalf of
NEDBANK LIMITED (IN ITS CAPACITY AS FUNDS FLOW BANK)

________________________
Signatory:
Capacity:


- 63 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 9

FUNDS FLOW BANK PRE-CLOSING STEP 3 CONFIRMATION


From: Nedbank Limited

To: Each of the Parties

[•] July 2017

Dear Sirs

PRE-CLOSING STEP 3 FUNDS FLOW BANK NOTIFICATION IN TERMS OF CLAUSE 7.5 OF THE
MASTER IMPLEMENTATION AND FUNDS FLOW AGREEMENT




1.

We, the Funds Flow Bank, refer to the master implementation and funds flow
agreement dated [•] July 2017 entered into between the Parties (the Master
Implementation Agreement). Capitalised terms used in this letter but not
otherwise defined in this letter shall have the meanings given to such terms in
the Master Implementation Agreement.

    2.

Further to clause 7.5 of the Master Implementation Agreement we hereby confirm
that all of the amounts referred to in clause 7.4 have been deposited into the
relevant Nedbank Suspense Accounts by no later than 31 July 2017.

    3.

This letter is governed by South African law.

Yours faithfully

For and on behalf of

NEDBANK LIMITED (IN ITS CAPACITY AS FUNDS FLOW BANK)

________________________
Signatory: Capacity:

- 64 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 10

CLOSING CONFIRMATION


From: Cell C Proprietary Limited

To: Each of the Parties

[•] August 2017

Dear Sirs

CLOSING CONFIRMATION IN TERMS OF CLAUSE 9.8 OF THE MASTER IMPLEMENTATION AND
FUNDS FLOW AGREEMENT

1.

We, Cell C, refer to the master implementation and funds flow agreement dated
[•] July 2017 entered into between the Parties (the Master Implementation
Agreement). Capitalised terms used in this letter but not otherwise defined in
this letter shall have the meanings given to such terms in the Master
Implementation Agreement.

    2.

Further to clause 9.8 of the Master Implementation Agreement we hereby confirm
that Closing has occurred.

    3.

This letter is governed by South African law.

Yours faithfully

For and on behalf of

CELL C PROPRIETARY LIMITED

________________________
Signatory: Capacity:

- 65 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------


SCHEDULE 11

FORM OF CP SATISFACTION LETTER


[NOTE: CP Satisfaction Letter may be from the Party to the Escrow Agent and to
Cell C or from the advisers of a Party to that Party.]

From: Each of the Parties To:

Cell C Proprietary Limited and

Bowman Gilfillan Inc.

[•]July 2017

Dear Sirs

CP SATISFACTION LETTER IN TERMS OF CLAUSE 3.3 OF THE MASTER IMPLEMENTATION AND
FUNDS FLOW AGREEMENT

1.

We, [•], [Note: Name of Party] refer to the master implementation and funds flow
agreement dated [•] July 2017 entered into between the Parties (the Master
Implementation Agreement). Capitalised terms used in this letter but not
otherwise defined in this letter shall have the meanings given to such terms in
the Master Implementation Agreement.

    2.

Further to clause 3.3 of the Master Implementation Agreement we hereby confirm
that as at the date of this letter all of the Transaction Documents Conditions
in each of the Transaction Documents to which we are a party (and lists of such
Transaction Documents Conditions and such Transaction Documents are attached to
this list letter for ease of reference) have been fulfilled or waived in terms
of the relevant Transaction Documents.

    3.

This letter is governed by South African law.

Yours faithfully

For and on behalf of

[•] [Note: Name of Party]

________________________
Signatory:
Capacity: Designated Representative

- 66 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------





SCHEDULE 12

FUNDS FLOW BANK PAYMENTS SCHEDULE

 

 

 

 

- 67 -



Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------

SCHEDULE 13

TRANSACTION DOCUMENTS EXECUTION CONFIRMATION

[NOTE: Confirmation must be from the Designated Representative of a Party to the
Escrow Agent and to Cell C, with the exception of CDB and ICBC, whose legal
advisers (White & Case) shall deliver Confirmation to the Escrow Agent and Cell
C.]

From: Each of the Parties

To:

Cell C Proprietary Limited and

Bowman Gilfillan Inc.

[•] July 2017

Dear Sirs

CONFIRMATION OF ENTRY INTO TRANSACTION DOCUMENTS IN TERMS OF CLAUSE 2.1.1 OF THE
MASTER IMPLEMENTATION AND FUNDS FLOW AGREEMENT

1.

We, [•], [Note: Name of Party] refer to the master implementation and funds flow
agreement dated [•] July 2017 entered into between the Parties (the Master
Implementation Agreement). Capitalised terms used in this letter but not
otherwise defined in this letter shall have the meanings given to such terms in
the Master Implementation Agreement.

    2.

Further to clause 2.1.1 of the Master Implementation Agreement we hereby confirm
that as at the date of this letter we have entered into all of the Transaction
Documents to which we are a party by no later than [•] July 2017 (and lists of
such Transaction Documents are attached to this list letter for ease of
reference).

    3.

This letter is governed by South African law.

Yours faithfully

For and on behalf of

[•] [Note: Name of Party]

________________________
Signatory:

Capacity: Designated Representative

- 68 -

Master Implementation and Funds Flow Agreement

--------------------------------------------------------------------------------